Exhibit 10.1

Dated: 30 March 2010

BETWEEN

MAX CAPITAL GROUP LTD.
as Guarantor

- and -

MAX UK HOLDINGS LTD.
as Account Party and Applicant

- and -

THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 TO THE APPENDIX
as Banks

- and -

ING BANK N.V., LONDON BRANCH
as Agent

- and -

ING BANK N.V., LONDON BRANCH
as Issuing Bank

- and -

ING BANK N.V., LONDON BRANCH
as Security Trustee



--------------------------------------------------------------------------------



AMENDING AND RESTATING AGREEMENT
RELATING TO A CREDIT FACILITY AGREEMENT
DATED 13 OCTOBER 2008



--------------------------------------------------------------------------------



Credit facility of up to £90,000,000

[e29596-10911343737266218a_1.jpg]

INDEX

THIS AGREEMENT is made on 30 March 2010

BETWEEN



(1)   MAX CAPITAL GROUP LTD. as Guarantor;



(2)   MAX UK HOLDINGS LTD. as Account Party and Applicant;

(3) THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 TO THE APPENDIX as
Banks;

(4) ING BANK N.V., London Branch as Agent;

(5) ING BANK N.V., London Branch as Issuing Bank; and

(6) ING BANK N.V., London Branch as Security Trustee.

WHEREAS



(A)   The parties entered into the Credit Facility Agreement on 13 October 2008.



(B)   In accordance with the Credit Facility Agreement, Max UK has been
substituted for Max Capital as Account Party and Applicant.



(C)   Pursuant to a deed of release dated 5 December 2008, the Security Trustee
agreed to release all obligations of Max Capital under the Max Capital Security
Assignment that was made between them on 6 November 2008.



(D)   Max Capital has formed a wholly owned Bermuda Subsidiary Alterra Holdings
Limited which will be amalgamated with Harbor Point Limited pursuant to the
Agreement and Plan of Amalgamation.



(E)   The parties wish to amend and restate the Credit Facility Agreement in
accordance with this Agreement.

IT IS AGREED AS FOLLOWS



1.   DEFINITIONS AND INTERPRETATIONS



1.1   Definitions

In this Agreement and the recitals the following words and expressions shall
have the meanings given in this clause ý1.1:

"Agreement and Plan of Amalgamation” means the agreement and plan of
amalgamation dated 3 March 2010 in respect of the amalgamation of Alterra
Holdings Limited and Harbor Point Limited;

"Alterra Holdings Limited” means the amalgamated company to be formed in
accordance with the Agreement and Plan of Amalgamation;

"Amalgamation” means the amalgamation of Alterra Holdings Limited and Harbor
Point Limited pursuant to the Agreement and Plan of Amalgamation;

"Amalgamation Date” means the date on which the Amalgamation takes effect (being
the “Closing Date” as defined in the Agreement and Plan of Amalgamation);

"Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London;

"Credit Facility Agreement” means the credit facility agreement dated 13
October 2008 between the parties to this Agreement;

"Effective Date” means the “Closing Date” as defined in the Agreement and Plan
of Amalgamation; and

"Finance Documents” has the meaning given in the Credit Facility Agreement as
amended and restated hereby.



1.2   Interpretation

The following expressions shall be construed in the following manner:

"Account Party”, “Applicant”, “Guarantor” and “Obligor” include their respective
legal personal representatives, administrators, successors and permitted
assigns;

"Agent”, “Bank”, “Creditor Party”, “Issuing Bank” and “Security Trustee” include
their respective successors and assigns; and

"Appendix” means the appendix hereto;

a “party” is to a party hereto; and

"person” includes a corporate entity and any body of persons, corporate or
unincorporated.



1.3   In this Agreement, any document expressed to be “in the agreed form” means
a document in a form approved by (and for the purposes of identification
initialled and/or signed by or on behalf of) the Account Party (or other
Obligor) and the Banks or (in the case of any of the Finance Documents where
appropriate) a document in the form actually executed by both the relevant
Obligor and, if appropriate, the Security Trustee.



1.4   Unless the context otherwise requires, words in the singular include the
plural and vice versa.



1.5   References to any document include the same as varied, supplemented or
replaced from time to time.



1.6   References to any enactment include re-enactments, amendments and
extensions thereof.



1.7   Clause headings are for convenience of reference only and are not to be
taken into account in construction.



1.8   Unless otherwise specified, references to Clauses are to Clauses of this
Agreement.



2.   AMENDMENT AND RESTATEMENT



2.1   With effect from the Effective Date, the Credit Facility Agreement shall
be amended and restated so that it shall be read and construed for all purposes
as set out in the Appendix (Amended Credit Facility Agreement).



2.2   The amendments referred to in Clause ý2.1 are conditional upon certified
copies of the documents below being delivered to the Agent:



  2.2.1   the Max Corporate 2 QSAs;



  2.2.2   the Max Corporate 3 QSAs; and



  2.2.3   Quota Share Assignments in respect of the 2009 Max Corporate 3
Syndicate 1400 QSA, the 2009 Max Corporate 3 Syndicate 2526 QSA and the 2009 Max
Corporate 2 Syndicate 2526 QSA.



2.3   The Amalgamation itself shall not constitute a breach of any provision of
the Credit Facility Agreement or an Event of Default (as defined in the Appendix
) for purposes of the Credit Facility Agreement.



3.   NO EFFECT IF AMALGAMATION DOES NOT OCCUR

If the Amalgamation does not take effect, or until it takes effect, the Credit
Facility Agreement shall not be amended and restated pursuant to this Agreement.



4.   REPRESENTATIONS AND WARRANTIES



4.1   Date of representations and warranties

Each of the Account Party and the Guarantor hereby represents and warrants that
the following matters are true at the date of this Agreement.



4.2   Capacity and authorisation

The entry into and performance by the Account Party and the Guarantor of this
Agreement are, so far as it is aware and having made due enquiry, within the
corporate powers of the Account Party and the Guarantor and have been duly
authorised by all necessary corporate actions and approvals.



4.3   No contravention of laws or contractual restrictions

The entry into and performance by each of the Account Party and the Guarantor of
this Agreement does not and will not contravene in any material respect any law,
regulation or contractual restriction which does, or may, bind the Account Party
or the Guarantor or any of their respective assets.



4.4   Validity and enforceability

When duly executed and delivered, this Agreement will constitute the legal,
valid and binding obligations of the Account Party and the Guarantor except
insofar as enforcement may be limited by any applicable laws relating to
bankruptcy, insolvency, administration and similar laws affecting creditors’
rights generally.



5.   CONTINUITY AND FURTHER ASSURANCE



5.1   Continuing obligations

The rights and obligations of the parties under the Credit Facility Agreement
and the other Finance Documents shall continue in full force and effect,
uninterrupted by the amendment and restatement hereunder, save in so far as they
are amended hereby.



5.2   Prospective effect only

The amendments made hereby to the Credit Facility Agreement shall, with effect
from the Effective Date, have prospective effect only.



5.3   Actions already taken

Any action already taken and any payment already made by a party under the
Credit Facility Agreement prior to the date hereof shall be treated as having
been taken or made notwithstanding the amendment and restatement hereby, and
shall not be required to be taken or made again by reason of the amendment and
restatement hereby.



5.4   Further assurance

Each of the parties shall do all acts and things necessary or desirable to give
effect to the amendments effected or to be effected pursuant hereto.



6.   AMENDMENTS

The parties may agree to further amendments to the Credit Facility Agreement, as
amended hereby, without being required to amend or terminate this Agreement.



7.   TRANSFERS

Any transfer or assignment made in accordance with the terms of the Credit
Facility Agreement shall have the same effect in relation to the rights and
obligations of the parties under this Agreement as it has in relation to their
rights and obligations under the Credit Facility Agreement.



8.   INCORPORATION OF TERMS

The provisions of clauses ý1.10 (Rights of third parties), ý16.3 (Indemnity
against costs), ý25 (Assignments and Transfers), ý27 (Miscellaneous), ý29
(Notices) and ý30 (Governing Law and Jurisdiction) of the amended Credit
Facility Agreement, as amended and restated hereby, shall be incorporated into
this Agreement as if set out herein and as if references therein to “this
Agreement” were references to this Agreement and as though this Agreement were
included in the definition of “Finance Documents”.

AS WITNESS the hands of the parties the day and year first before written

1

SIGNATURE PAGES

GUARANTOR

         
SIGNED for and on behalf
    )  
of MAX CAPITAL
    )  
GROUP LTD.
    )  
by
    )  
APPLICANT
       
 
       
SIGNED for and on behalf
    )  
of MAX UK HOLDINGS LTD.
    )  
by
    )  
ACCOUNT PARTY
       
 
       
SIGNED for and on behalf
    )  
of MAX UK HOLDINGS LTD.
    )  
by
    )  
BANKS
       
 
       
SIGNED for and on behalf
    )  
of ING BANK N.V.,
    )  
LONDON BRANCH
    )  
by:
    )  
N.J. Marchant
    )  

M. Sharman )

[SIGNATURE PAGE TO AMENDING AND RESTATING AGREEMENT]

2

AGENT

         
SIGNED for and on behalf
    )  
of ING BANK N.V.,
    )  
LONDON BRANCH
    )  
by
    )  
N.J. Marchant
    )  

M. Sharman )

ISSUING BANK

         
SIGNED for and on behalf
    )  
of ING BANK N.V.,
    )  
LONDON BRANCH
    )  
by
    )  
N.J. Marchant
    )  

M. Sharman )

SECURITY TRUSTEE

         
SIGNED for and on behalf
    )  
of ING BANK N.V.,
    )  
LONDON BRANCH
    )  
by
    )  
N.J. Marchant
    )  

M. Sharman )

[SIGNATURE PAGE TO AMENDING AND RESTATING AGREEMENT]
Appendix
AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

THIS AGREEMENT is made on 13 October 2008 and amended and restated by an
amending and restating agreement dated 30 March 2010

BETWEEN

(1) MAX CAPITAL GROUP LTD. as Guarantor;



(2)   MAX UK HOLDINGS LTD. as Account Party and Applicant;

(3) THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 as Banks;

(4) ING BANK N.V., London Branch as Agent;

(5) ING BANK N.V., London Branch as Issuing Bank; and

(6) ING BANK N.V., London Branch as Security Trustee.

WHEREAS



(A)   The Banks have agreed to make available to the Account Party, subject as
provided in this Agreement, a committed credit facility of up to £90,000,000 to
provide FAL at the request of the Applicant to support the underwriting capacity
of the Corporate Members in relation to the Syndicates.



(B)   To complement its operations, Max Capital acquired Max UK which, through
its subsidiaries underwrites a diverse portfolio of speciality risk through the
Syndicates.

IT IS AGREED AS FOLLOWS



1.   DEFINITIONS AND INTERPRETATIONS



1.1   Definitions

In this Agreement, including the Recitals, the following expressions shall have
the following meanings:

"2007 Max Corporate 2 QSA” means the quota share agreement dated 1 January 2007
and made between (a) Max Corporate 2 and (b) Imagine Insurance Company Limited
pursuant to which 87.5% of the risks and profits written by Max Corporate 2 in
Lloyd’s Syndicate 1400 for the 2007 and 2008 years of account are transferred to
Imagine Insurance Company Limited, and any replacement quota share agreement
entered into between (a) Max Corporate 2 and (b) Max Bermuda in accordance with
the Quota Share Assignment in respect of that quota share agreement;

"2009 Max Corporate 2 Syndicate 1400 QSA” means the quota share agreement
effective as of 1 January 2009, as amended, and made between (a) Max Corporate 2
and (b) Max Bermuda pursuant to which:



  (a)   70% of the risks and profits written by Max Corporate 2 in Lloyd’s
Syndicate 1400 for the 2009 underwriting year of account; and



  (b)   65% of the risks and profits written by Max Corporate 2 in Lloyd’s
Syndicate 1400 for the 2010 and subsequent underwriting years of account,

are to be transferred to Max Bermuda;

"2009 Max Corporate 2 Syndicate 2526 QSA” means the quota share agreement dated
29 January 2009 made between (a) Max Corporate 2 and (b) Max Bermuda pursuant to
which 70% of the risks and profits written by Max Corporate 2 in Lloyd’s
Syndicate 2526 for the 2009 and subsequent underwriting years of account are to
be transferred to Max Bermuda;

"2009 Max Corporate 3 Syndicate 1400 QSA” means the quota share agreement
effective as of 1January 2009, as amended, and made between (a) Max Corporate 3
and (b) Max Bermuda pursuant to which:



  (a)   70% of the risks and profits written by Max Corporate 3 in Lloyd’s
Syndicate 1400 for the 2009 underwriting year of account; and



  (b)   65% of the risks and profits written by Max Corporate 3 in Lloyd’s
Syndicate 1400 for the 2010 and subsequent underwriting years of account,

are to be transferred to Max Bermuda;

"2009 Max Corporate 3 Syndicate 2526 QSA” means the quota share agreement dated
29 January 2009 made between (a) Max Corporate 3 and (b) Max Bermuda pursuant to
which 70% of the risks and profits written by Max Corporate 3 in Lloyd’s
Syndicate 2526 for the 2009 and subsequent underwriting years of account are to
be transferred to Max Bermuda;

"Accession Letter” means a letter in the form contained in ýSchedule 8;

"Account Party” means Max UK or, any other company approved by the Agent from
time to time pursuant to Clause ý3.9;

"Account Security Deed” means the Imagine Account Security Deed, the Max
Corporate 2 Account Security Deed, the Max Corporate 3 Account Security Deed or
the Max Capital Account Security Deed;

"Additional Account Party” means a Subsidiary of Max Capital which becomes an
additional Account Party pursuant to Clause ý3.9;

"Agent” means ING Bank N.V., London Branch, acting through its office at 60
London Wall, London EC2M 5TQ;

"Agreement and Plan of Amalgamation” means the agreement and plan of
amalgamation dated 3 March 2010 in respect of the amalgamation of Alterra
Holdings Limited and Harbor Point Limited;

"Alterra Holdings Limited” means the amalgamated company to be formed in
accordance with the Agreement and Plan of Amalgamation;

"Amalgamation” means the amalgamation of Alterra Holdings Limited and Harbor
Point Limited pursuant to the Agreement and Plan of Amalgamation;

"AM Best” means AM Best Company Inc. or any successor to its rating business;

"Applicant” means Max UK or any other company approved by the Agent from time to
time;

"Application” means an application for the issuance of a Letter of Credit by the
Issuing Bank and to be made substantially in the form attached in ýSchedule 4;

"Application Day” means any day on which an Application is received by the
Agent;

"Banking Day” means a day (excluding Saturdays and Sundays) on which dealings in
deposits in Pounds Sterling may be carried out in the London Interbank Market
and on which banks and foreign exchange markets are open for business in London
and (in the case of payment) the place to which such payment is required to be
made;

"Banks” means those banks or financial institutions listed in ýSchedule 1 and a
Transferee Bank;

"Borrowing Base Certificate” means a certificate, substantially in the form of
ýSchedule 7 with such amendments as the Agent may approve or any other form
agreed to between the Agent and the Account Party in respect of the Investment
Collateral and certain other financial information as stated therein;

"Cash Collateral” means the cash which is held with the Agent in a Deposit
Account;

"Collateral Account” means an account of Max UK with the Custodian in respect of
which a Security Interest in favour of the Security Trustee has been granted
pursuant to the Imagine Security Assignment;

"Collateral Provider” means Max Corporate;

"Coming Into Line Date” means, in relation to a Corporate Member for any year of
account, the last date prescribed by the Council of Lloyd’s (taking into account
any extension which may be permitted to the prescribed date) by which the
Corporate Member must have provided its FAL if it is to be eligible to
underwrite or to continue to underwrite without restriction (as the case may be)
insurance business at Lloyd’s for such year of account;

"Commitment” means, in relation to a Bank, the amount set opposite its name in
ýSchedule 1 or, as the case may be, the amount specified in any Transfer
Certificate, to the extent not reduced, cancelled, terminated or transferred in
accordance with the provisions of this Agreement, and “Total Commitments” means
the aggregate of the Commitments of all the Banks;

"Commitment Period” means the period commencing on the date of this Agreement
and ending on the earlier of (a) 31 December 2009 and (b) the date on which the
commitments of the Banks are cancelled in accordance with any applicable
provision of this Agreement;

"Completion” means the completion of the acquisition by Max Capital of the
entire share capital of Max UK;

"Compliance Certificate” means a certificate substantially in the form of
ýSchedule 6 setting out, among other things, calculations of the financial
covenants in Clause ý14;

"Corporate Members” means the initial corporate members set out in Schedule 1
(the “Initial Corporate Members”) and any other corporate member of Lloyd’s
which, from time to time, is a subsidiary of the Applicant and writes business
on the Syndicates;

"Creditor Parties” means, together, the Banks, the Issuing Bank, the Agent and
the Security Trustee;

"Custodian” means Bank of New York Mellon acting through its office at 160 Queen
Victoria Street, London EC4V 4LA, or any other bank or financial institution
approved by the Agent after consulting with the Account Party;

"Default Rate” means the annual rate of interest determined by the Agent to be
equal to the aggregate of 5% and LIBOR for periods of such duration as the Agent
may, after consultation with the Banks, reasonably determine from time to time;

"Deposit Account” means a Pounds Sterling account in the name of Max UK or Max
Corporate 2 or Max Corporate 3 or Max Capital with the Agent and being the
subject of the Imagine Account Security Deed or the Max Corporate 2 Account
Security Deed or the Max Corporate 3 Account Security Deed or the Max Capital
Account Security Deed;

"Dollars” or “$” means the lawful currency from time to time of the United
States of America;

"Encumbrance” means any mortgage, charge (whether fixed or floating), pledge,
lien, hypothecation, assignment or Security Interest or any other agreement or
arrangement having a similar effect;

"Event of Default” means any of the events listed in Clause ý15.1;

"Facility” means the letter of credit facility of up to £90,000,000 to be made
available by the Banks to the Account Party under this Agreement and, as the
context may require, means the available amount of such facility from time to
time under this Agreement;

"FAL” means funds at Lloyd’s supporting underwriting as a member of the
Syndicates for any applicable year of account as required by Lloyd’s pursuant to
Lloyd’s Rules;

"Fee Letter” means the letter of the same date as this Agreement and addressed
by the Agent to the Account Party in relation to certain fees payable to the
Banks under this Agreement;

"Finance Documents” means this Agreement, the Fee Letters and other documents
specified in Clause ý11 and any and every other document from time to time
executed to secure, or to establish a subordination or priorities arrangement in
relation to, all or any of the obligations of any person to the Creditor Parties
(or any of them) under this Agreement or any other Finance Documents;

"Financial Indebtedness” means any indebtedness in respect of:



  (a)   moneys borrowed or raised and interest thereon or any debit balances at
any bank or financial institution;



  (b)   any bond, bill of exchange, note, loan stock, debenture, commercial
paper or similar security or instrument;



  (c)   acceptance, documentary credit or guarantee facilities;



  (d)   deferred payments for assets or services acquired if the primary reason
behind the arrangement is to raise finance;



  (e)   rental payments so far as attributable to payment of capital under
finance leases, whether in respect of land, buildings, machinery or equipment or
otherwise;



  (f)   payments under hire purchase contracts;



  (g)   factored debts, to the extent that there is recourse;



  (h)   guarantees, bonds, standby letters of credit or other instruments issued
in connection with the performance of contracts or obligations;



  (i)   any interest or currency swap or any other form of derivative
transaction;



  (j)   (without double counting) guarantees, indemnities or other assurances
against financial loss in respect of indebtedness of any person falling within
any of paragraphs (a) to (i) inclusive above; and



  (k)   amounts raised or obligations incurred under any other transaction
having the commercial effect of any of the above;

but not (i) any contract of insurance or reinsurance having the commercial
effect of any of the above or (ii) any guarantee or other instrument or payment
in connection with the performance of any contract of insurance or reinsurance
or any obligation thereunder.

"Group” means Max Capital and its Subsidiaries;

"Guarantor” means Max Capital;

"Hedging Obligations” means with respect to any person, the net liability of
such person under any futures contract or options contract (including property
catastrophe futures and options), interest rate swap agreements and interest
rate collar agreements and all other agreements or arrangements for
non-speculative purposes designed to protect such person against catastrophic
events, fluctuations in interest rates or currency exchange rates that are
entered into in the ordinary course of business;

"Imagine Account Security Deed” means the security deed in respect of a Deposit
Account dated 5 December 2008 and executed by Max UK in favour of the Security
Trustee;

"Imagine Security Assignment” means the security agreement made in relation to
the Investment Collateral dated 5 December 2008 between Max UK and the Security
Trustee;

"Indebtedness” means any obligation for the payment or repayment of moneys,
whether present or future, actual or contingent, sole or joint;

"Investment Collateral” means the cash, securities, investments and other
collateral listed in ýSchedule 4, being acceptable as collateral cover to the
extent indicated by the applicable advance rate specified therein, which is held
with the Custodian in a Collateral Account and which is capable of being marked
to market on a daily basis;

"Issuance Date” means, in relation to a Letter of Credit, the Banking Day on
which the Applicant specifies in the relevant Application that it wishes that a
Letter of Credit be issued by the Issuing Bank or (as the context requires) the
date on which that Letter of Credit is actually issued by the Issuing Bank;

"Issuing Bank” means ING Bank N.V., London Branch, acting through its office at
60 London Wall, London EC2M 5TQ;

"Letter of Credit” means any letter of credit issued or to be issued by the
Issuing Bank (on behalf of the Banks) at the request of the Account Party
pursuant to this Agreement in the form required by Lloyd’s and which, subject to
extension in accordance with its terms, shall expire no later than
31 December 2013;

"LIBOR” means, in respect of a period:



  (a)   the applicable Screen Rate; or



  (b)   (if no Screen Rate is available for that period) the arithmetic mean of
the rates (rounded upwards to four decimal places) quoted to the Agent by
leading banks in the London interbank market,

at or about 11.00 a.m. London time 2 Banking Days before the commencement of
that period for the offering of deposits in Sterling in an amount comparable to
the Facility or relevant part thereof or other relevant sum (as the case may be)
and for a period comparable to that period;

"Lloyd’s” means the Society incorporated by the Lloyd’s Act 1871 by the name of
Lloyd’s;

"Lloyd’s Obligations” has the meaning given in the standard form Lloyd’s
Security and Trust Deed published by Lloyd’s from time to time;

"Lloyd’s Rules” means Lloyd’s Acts 1871-1982 and the byelaws and regulations
(including, if applicable, Financial Services Authority regulations) of Lloyd’s
applicable and in force from time to time;

"Lloyd’s Security and Trust Deed” means any deed which Lloyd’s may from time to
time require the Account Party or a Corporate Member to execute for the purpose
of providing FAL;

"Majority Banks” means, at any time, Banks the aggregate of whose Commitments
exceeds 66 % (or, for the purposes of Clauses ý13, ý22, ý25 and ý27, 50%) of the
Total Commitments at such time;

"Managing Agent” means Max at Lloyd’s Ltd., a company incorporated in England
and Wales under company number 3304600 (or such other company (with the consent
of all the Banks) as may become managing agent of the Syndicates in succession
to Max at Lloyd’s Ltd.);

"Max Bermuda” means Max Bermuda Ltd., a company incorporated in Bermuda with its
registered office at Max House, 2 Front Street, Hamilton, Bermuda;

"Max Capital” means Max Capital Group Ltd., a company incorporated in Bermuda
with its registered office at Max House, 2 Front Street, Hamilton, Bermuda;

"Max Capital Account Security Deed” means the security deed in respect of a
Deposit Account dated 28 October 2008 and executed by Max Capital in favour of
the Security Trustee;

"Max Corporate 2” means Max Corporate Capital 2 Limited (formerly known as
Danish Re Capital Limited and as Imagine Corporate Capital 2 Limited), a company
incorporated in England and Wales under company number 03703210 and with its
registered office at 70 Gracechurch Street, London EC3V 0XL;

"Max Corporate 2 QSAs” means the 2007 Max Corporate 2 QSAs, the 2009 Max
Corporate 2 Syndicate 1400 QSA and the 2009 Max Corporate 2 Syndicate 2526 QSA;

"Max Corporate 2 Account Security Deed” a security deed in respect of a Deposit
Account to be executed (if required) by Max Corporate 2 in accordance with the
relevant Quota Share Assignment(s) in a form substantially similar to the
Imagine Account Security Deed;

"Max Corporate 2 Quota Share Addendum” means the addendum to the 2007 Max 2
Quota Share Agreement dated 6 November 2008;

"Max Corporate 3” means Max Corporate Capital 3 Limited, a company incorporated
in England and Wales under company number 4513846 and with its registered office
at 70 Gracechurch Street, London EC3V 0XL;

"Max Corporate 3 Account Security Deed” means a security deed in respect of a
Deposit Account to be executed (if required) by Max Corporate 3 in accordance
with the relevant Quota Share Assignment(s) in a form substantially similar to
the Imagine Account Security Deed;

"Max Corporate 3 QSAs” means the 2009 Max Corporate 3 Syndicate 1400 QSA and the
2009 Max Corporate 3 Syndicate 2526 QSA;

"Max UK” means Max UK Holdings Ltd., a company incorporated in England and Wales
under company number 05800142 and with its registered office at 70 Gracechurch
Street, London EC3V 0XL;

"Max UK Group” means Max UK and its Subsidiaries;

"Moody’s” means Moody’s Investors Services’ rating services or any successor to
its rating business;

"Obligor” means any party from time to time to any of the Finance Documents
which has not been released from all obligations to the Banks hereunder other
than any Creditor Party (including, for the avoidance of doubt, Max UK);

"Outstanding Indebtedness” means the aggregate of the maximum amounts for which
the Banks are or may be liable, actually or contingently, under all Letters of
Credit and all other sums of money whatsoever from time to time due or owing,
actually or contingently, to the Creditor Parties under or pursuant to the
Finance Documents;

"Permitted Encumbrance” means:



  (a)   any Encumbrance granted or subsisting under any deed or agreement
required by Lloyd’s to be executed or entered into by or on behalf of any
Obligor in connection with the insurance business at Lloyd’s or the membership
of Lloyd’s of a Corporate Member;



  (b)   any Encumbrance created by or pursuant to the Finance Documents;



  (c)   any Encumbrance that replaces a Permitted Encumbrance if such new
Encumbrance does not secure a greater sum than the existing Encumbrance;



  (d)   any netting or set-off arrangement entered into by the Account Party in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances; and



  (e)   a lien arising solely by operation of law incurred in the ordinary
course of business and not in connection with the borrowing of money, for sums
not yet overdue;

"Potential Event of Default” means an event or circumstance which, with the
giving of any notice, lapse of time, determination of the Agent in accordance
with the relevant provisions of the Finance Documents or satisfaction of any
other condition would constitute an Event of Default;

"Pounds Sterling” or “£” means the lawful currency from time to time of the
United Kingdom;

"Quota Share Agreements” means, together, the Max Corporate 2 QSAs and the Max
Corporate 3 QSAs and “Quota Share Agreement” means the relevant one of them;

"Quota Share Assignments” means, together, the assignments by way of charge in
favour of the Security Trustee of the Max Corporate 2 QSAs and the Max Corporate
3 QSAs;

"Quotation Day” means in relation to any period for which an interest rate is to
be determined, the first day of that period;

"RDS” means a realistic disaster scenario prescribed from time to time by
Lloyd’s and in respect of which, pursuant to Lloyd’s Rules, the Managing Agent
is obliged to prepare and submit to Lloyd’s a report;

"Reference Date” shall have the meaning given to such term in Clause ý14.4.1;

"Relevant Corporate Member” means a Corporate Member whose FAL includes one or
more Letters of Credit;

"Screen Rate” means, for any period, the British Bankers’ Association Interest
Settlement Rate for Pounds Sterling for the relevant period, displayed on the
appropriate page of the Reuters screen. If the agreed page is replaced or
service ceases to be available, the Agent may specify another page or service
displaying the appropriate rate after consultation with the Account Party;

"Security Assignment” means the Imagine Security Assignment;

"Security Interest” means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect;

"Security Period” means the period from the date of this Agreement until the
discharge of the security (if any) created by the Finance Documents by final and
irrevocable repayment or payment in full of the Outstanding Indebtedness or its
extinguishment by expiry of all the Letters of Credit;

"Security Trustee” means ING Bank N.V., London Branch, a bank incorporated in
the Netherlands and acting through its office at 60 London Wall, London EC2M
5TQ;

"Service Bank” means the Agent or the Security Trustee;

"S&P” means Standard & Poor’s rating services, a division of The McGraw-Hill
Companies, Inc. or any successor to its rating business;

"Subsidiary” has the meaning given to such term in section 1159 of the Companies
Act 2006;

"Subsidiary Undertaking” shall have the meaning given to such expression in
section 1162 of the Companies Act 2006;

"Substitution” means the substitution of Max UK for Max Capital as Account Party
and Applicant which occurred by effect of the Substitution Letter;

"Substitution Letter” means the letter addressed to the Agent dated 5
December 2008 under which Max UK was substituted for Max Capital as Account
Party and Applicant;

"Syndicates” means the syndicates at Lloyds 1400, 2525 and 2526 (years of
account 2008, 2009 and 2010 prior years of account to the extent that a
Corporate Member is still required to maintain funds at Lloyd’s in respect of
its participation thereon) and any other syndicate at Lloyd’s of which the
Managing Agent is the managing agent;

"Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest);

"Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document;

"Tax Payment” means a payment made by an Obligor to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by that Obligor in
respect of Tax under any Finance Document;

"Transfer Certificate” means a transfer certificate in the form set out in
ýSchedule 3 with any modifications or amendments approved or required by the
Agent; and

"US GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession, which are applicable to the circumstances as of the date of
determination.



1.2   Interpretation

The following expressions shall be construed in the following manner:

"approved” means approved in writing by the Agent, with the authorisation of the
applicable Majority Banks;

"Account Party”, “Applicant”, “Guarantor” and “Obligor” include their respective
legal personal representatives, administrators, successors and permitted
assigns;

"Agent”, “Bank”, “Creditor Party”, “Issuing Bank” and “Security Trustee” include
their respective successors and assigns; and

     
1.3
  "person” includes a corporate entity and any body of persons, corporate or
unincorporated.
Unless the context otherwise requires, words in the singular include the plural
and vice versa.



1.4   References to any document include the same as varied, supplemented or
replaced from time to time.



1.5   References to any enactment include re-enactments, amendments and
extensions thereof.



1.6   Clause headings are for convenience of reference only and are not to be
taken into account in construction.



1.7   Unless otherwise specified, references to Clauses, Recitals and Schedules
are respectively to Clauses of and Recitals and Schedules to this Agreement.



1.8   In this Agreement, references to periods of “months” shall mean a period
beginning in one calendar month and ending in the relevant calendar month on the
day numerically corresponding to the day of the calendar month in which such
period started, provided that (a) if such period started on the last Banking Day
in a calendar month, or if there is no such numerically corresponding day, such
period shall end on the last Banking Day in the relevant calendar month and
(b) if such numerically corresponding day is not a Banking Day, such period
shall end on the next following Banking Day in the same calendar month, or if
there is no such Banking Day, such period shall end on the preceding Banking Day
(and “month” and “monthly” shall be construed accordingly).



1.9   In this Agreement an Event of Default or a Potential Event of Default is
“continuing” if it has not been remedied to the reasonable satisfaction of the
Agent or waived.



1.10   A person who is not a party to this Agreement may not enforce, or
otherwise have the benefit of, any provision of this Agreement under the
Contracts (Rights of Third Parties) Act 1999.



2.   THE FACILITY — GENERAL PROVISIONS



2.1   Overall Maximum Limit

The overall maximum limit of the Facility shall not exceed £90,000,000 and,
unless the Agent (with the approval of all of the Banks) otherwise agrees in
writing, no Letter of Credit shall be issued if such limit has been or would
thereby be exceeded.



2.2   Banks’ Participations

Subject to the provisions of this Agreement, each Bank will participate in the
Facility up to an aggregate maximum principal amount not exceeding its
Commitment and in the proportion which its Commitment bears to the Total
Commitments on the Issuance Date. No Bank is obliged to make available more than
its Commitment.



2.3   Cancellation

The Account Party, if it gives the Agent not less than 5 Banking Days’ prior
notice, may cancel the whole or any part of the Facility, provided that any such
cancellation must be in a minimum amount or an integral multiple of £5,000,000.
Any cancellation under this Clause ý2.3 shall reduce the Commitments of the
Banks pro rata.



2.4   Position after expiry of Commitment Period

No Bank will have any liability whatsoever to make available its Commitment or
any part thereof after the date of the expiry of the Commitment Period.



2.5   Obligations of Banks several

The obligations of each Bank under this Agreement and the other Finance
Documents are several and, accordingly:



  2.5.1   no Bank shall be liable for the failure of any other Bank to perform
its obligations under this Agreement or any of the other Finance Documents; and



  2.5.2   the failure of a Bank to perform any of its obligations under this
Agreement or any of the other Finance Documents shall not relieve any other Bank
or any Obligor from any of their respective obligations hereunder or thereunder.



2.6   Rights of Banks several

The rights and interests of each Bank under this Agreement and the other Finance
Documents are several and, accordingly, notwithstanding any provision to the
contrary herein or therein:



  2.6.1   the aggregate of the amounts outstanding at any time under this
Agreement and the other Finance Documents to each Bank shall be due as a
separate and independent debt; and



  2.6.2   each Bank shall have the right to sue for any amount due and payable
to it from the Account Party or any other Obligor under this Agreement or any of
the other Finance Documents and it shall not be necessary for any other Bank to
be joined as an additional party in any proceedings to that end.



2.7   Restrictions on other proceedings by individual Banks

No Bank shall, except with the prior written consent of the Majority Banks,
bring any proceedings (other than pursuant to Clause ý2.6.2) against the Account
Party or any other Obligor in respect of any other claim (whether in contract,
tort or otherwise) which that Bank may have under or in connection with this
Agreement or any of the other Finance Documents.



2.8   Parties bound by certain actions of the Majority Banks

Each Creditor Party, the Account Party and each Obligor shall be bound in the
absence of manifest error by:



  2.8.1   any determination made, or action taken, by the applicable Majority
Banks under any discretion conferred on such Majority Banks by any provision of
a Finance Document;



  2.8.2   any instruction or authorisation given by the applicable Majority
Banks to the Issuing Bank, the Agent or the Security Trustee under or in
connection with any Finance Document; and



  2.8.3   any action taken (or in good faith purportedly taken) by the Issuing
Bank, the Agent or the Security Trustee in accordance with such an instruction
or authorisation.



3.   THE FACILITY — SPECIFIC PROVISIONS



3.1   Purpose

Subject to the provisions of this Agreement, the Issuing Bank (on behalf of the
Banks) agrees to issue Letters of Credit which will form part of the FAL of the
Corporate Members in respect of the Syndicates only.

              3.2   Currency and amount
 
    3.2.1     The currency specified in an Application must be Pounds Sterling.



  3.2.2   The amount of a proposed Letter of Credit as specified in an
Application must be in an amount which is not more than the maximum available
amount of the Facility.



3.3   Application required

If the Applicant wishes the Issuing Bank (on behalf of the Banks) to issue a
Letter of Credit, it must make an Application and give it to the Agent not later
than 10:00 a.m. London Time 4 Banking Days before the proposed Issuance Date.
Each Application shall:

            3.4    
3.3.1be effective on receipt by the Agent;
3.3.2constitute a representation and warranty in the terms of Clause ý12; and
3.3.3be irrevocable.
Condition of effectiveness of Applications

No Application made pursuant to this Clause ý3 shall be considered effective
until all the applicable conditions precedent set out in Clause ý10 have been
satisfied.



3.5   Issuance of Letters of Credit

Subject to the provisions of this Agreement and, in particular, but without
limitation, Clause ý2.1, the Issuing Bank (on behalf of the applicable Banks)
will issue each Letter of Credit on the applicable Issuance Date in accordance
with the Application made by the Applicant.



3.6   ING Commitment



  3.6.1   If ING Bank N.V., London Branch issues Letters of Credit so that its
aggregate exposure under Letters of Credit in issue exceeds £60,000,000 (the
amount of the excess, the “Excess”), then the Account Party shall immediately
procure that (save in circumstances where collateral cover has been provided
pursuant to Clause ý13.9), the total collateral cover provided in the form of
Investment Collateral and/or Cash Collateral is not less than the Excess
(subject to a maximum amount of collateral cover required to be provided
hereunder in the form of Investment Collateral and/or Cash Collateral equal to
the amount of Letters of Credit in issue).



  3.6.2   If ING Bank N.V., London Branch’s Commitment is equal to or less than
£60,000,000 then Clause ý3.6.1 shall not apply.



3.7   Collateral Cover



  3.7.1   Collateral cover shall be provided in the form of Investment
Collateral and/or in the form of Cash Collateral.



  3.7.2   The value of the Investment Collateral may be calculated by the Agent,
as often as it deems necessary, using its reasonable credit judgement, by
reference to any information that the Agent deems appropriate (including, but
not limited to, the most recent Borrowing Base Certificate), but in the event of
challenge by the Account Party it shall, in the absence of manifest error, be
conclusively determined by the Custodian using normal pricing sources.



  3.7.3   The Account Party, subject to there being no continuing Event of
Default, may request the Agent to vary the extent to which Letters of Credit are
secured (or not secured as the case may be) by Investment Collateral or Cash
Collateral, or to exchange one form of collateral cover for another form of
collateral cover, or to transfer collateral to Lloyd’s to reduce the amount of
any Letter of Credit, by giving at least 3 Banking Days written notice to the
Agent and such variation or exchange or transfer shall take effect, for all
purposes under this Agreement, as from the first day of the next following
month.



  3.7.4   If at any time the Managing Agent makes a cash call on a Corporate
Member and the circumstances are such that, if that cash call were not satisfied
by the Corporate Member, Lloyd’s would demand payment under any Letter of Credit
then, at the request of the Account Party and upon receiving from the Account
Party evidence of those circumstances, the Security Trustee shall:



  (a)   cause Cash Collateral or Investment Collateral to be applied in
discharge of that cash call; and/or



  (b)   notwithstanding the terms of the Quota Share Assignments, permit any
payment that becomes due to the Corporate Member under either of the Quota Share
Agreements by reason of that cash call to be made to the appropriate account of
a Syndicate in or towards discharge thereof;

in each case, in a maximum amount equal to the payment that would be demanded by
Lloyd’s under such Letter of Credit if that cash call were not satisfied by the
Corporate Member; provided that the foregoing provisions shall not affect the
obligation of the Account Party to procure the provision of collateral cover in
accordance with the terms of Clause ý3.6.1 if the aggregate exposure of ING Bank
N.V., London Branch under Letters of Credit in issue continues to exceed
£60,000,000 after a cash call is discharged as contemplated by paragraphs
(a) and (b) above.



3.8   Mandatory prepayment — change of control



  3.8.1   For the purposes of this Clause ý3.8, a “change of control” occurs if,
Max Capital ceases to be the beneficial owner directly or indirectly of the
issued share capital of the Account Party.



  3.8.2   The Account Party must promptly notify the Agent if it becomes aware
of any change of control.



  3.8.3   After a change of control, if all the Banks so require, the Agent may,
by notice to the Account Party:



  (a)   cancel the Total Commitments; and



  (b)   declare all outstanding Letters of Credit, together with accrued
interest and all other amounts accrued under the Finance Documents, to be
immediately due and payable.

            3.9    
Any such notice will take effect in accordance with its terms.
Additional Account Parties

An Account Party may request that any Subsidiary of Max Capital becomes an
additional Account Party and such Subsidiary will become an Account Party if:



  3.9.1   the Banks approve the addition of that Subsidiary (such approval not
to be unreasonably withheld or delayed in the case of a wholly owned Subsidiary
of the Account Party);



  3.9.2   that Subsidiary delivers to the Agent a duly completed and executed
Accession Letter;



  3.9.3   each Account Party confirms to the Agent that no Event of Default is
continuing or would occur as a result of that Subsidiary becoming an Additional
Account Party; and



  3.9.4   the Agent has received such documents and other evidence as it shall
reasonably request in relation to that Subsidiary, each in form and substance
satisfactory to the Agent (acting reasonably and promptly).



3.10   Termination of Funds at Lloyd’s Letters of Credit

The Issuing Bank may, in its absolute discretion, at any time after 1
January 2010, serve notice on Lloyd’s giving 4 years notice of termination of a
Letter of Credit, in accordance with the terms of the Letter of Credit.



4.   CONDITIONS APPLICABLE TO LETTERS OF CREDIT



4.1   Terms of Letters of Credit

Each Letter of Credit shall be in such terms as are permitted by Lloyd’s for
letters of credit supporting FAL.



4.2   Authority to Issuing Bank to pay

The Issuing Bank is hereby authorised, without any further reference to or
further authority from the Account Party, to pay or accept for the account of
the Account Party all drafts, demands or other instruments whatsoever (each a
“draft”) drawn or made or purporting to be drawn or made under any Letter of
Credit, provided that such authorisation shall be without prejudice to the
obligation of the Issuing Bank to perform its duties under the International
Standby Practices, International Chamber of Commerce Publication No 590, 1998
(or to any subsequent revision to which a Letter of Credit may be expressed to
be subject) and to the conditions of the relevant Letter of Credit, subject to
Clause ý4.6.



4.3   Reimbursement

The Account Party shall (a) forthwith reimburse the Issuing Bank (on behalf of
the Banks) on demand the amount paid on a draft drawn or made or purporting to
be drawn or made under that Letter of Credit or, if so required by the Issuing
Bank, immediately pay in advance (but no more than one Banking Day before
payment by the Issuing Bank is due) to the Issuing Bank, or as the Issuing Bank
may direct, the amount which is or may be payable on such draft, and (b) in the
case of each acceptance promptly pay to the Issuing Bank or as the Issuing Bank
may direct on demand, but in any event not later than one Banking Day before
maturity at the place for payment, the amount payable by reason of such
acceptance provided always that:



  4.3.1   subject to paragraph ý4.3.2, the Account Party may direct the Issuing
Bank to apply any Investment Collateral or Cash Collateral in settlement of such
reimbursement obligation or payment obligation; but



  4.3.2   the Issuing Bank will not be obliged to use any Investment Collateral
or Cash Collateral in settlement of such reimbursement obligation except to the
extent that the value of the Investment Collateral (given pursuant to Clause
ý3.7) and the Cash Collateral exceeds the outstanding amount of all the Letters
of Credit issued at the time.



4.4   Account Party’s Indemnity

Without limiting Clause ý4.3, the Account Party shall indemnify the Issuing Bank
and hold it harmless from and against all claims, demands, actions, losses,
liabilities, damages, costs, expenses, fees, commissions, charges and other sums
of whatsoever nature (including legal fees and expenses on a full indemnity
basis) which it may incur or pay in acting as the Issuing Bank for that Letter
of Credit (otherwise than by the Issuing Bank’s fraud, misconduct or
negligence), including but not limited to any liability or sum as aforesaid
which it may incur or pay to any confirming, advising or negotiating bank and
shall forthwith provide the Issuing Bank with funds to meet any liability or pay
any sum as aforesaid.



4.5   Banks’ Indemnities



  4.5.1   Each Bank shall (according to its Commitment) immediately on demand
indemnify the Issuing Bank against any cost, loss or liability incurred by the
Issuing Bank (otherwise than by reason of the Issuing Bank’s fraud, misconduct
or negligence) in acting as the Issuing Bank under any Letter of Credit (unless
the Issuing Bank has been reimbursed by an Obligor pursuant to a Finance
Document).



  4.5.2   The obligations of each Bank under this Clause are continuing
obligations and will extend to the ultimate balance of sums payable by that Bank
in respect of any Letter of Credit, regardless of any intermediate payment or
discharge in whole or in part.



  4.5.3   The obligations of any Bank under this Clause will not be affected by
any act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause (without
limitation and whether or not known to it or any other person) including:



  (a)   any time, waiver or consent granted to, or composition with, any
Obligor, any beneficiary under a Letter of Credit or other person;



  (b)   the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor or any Obligor;



  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor, any beneficiary under a Letter of Credit
or other person or any non-presentation or non-observance of any formality or
other requirement in respect of any instrument or any failure to realise the
full value of any security;



  (d)   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;



  (e)   any amendment (however fundamental) or replacement of a Finance
Document, any Letter of Credit or any other document or security;



  (f)   any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document, any Letter of Credit or any other document or
security; or



  (g)   any insolvency or similar proceedings.

              4.6   Exclusion of Bank's liability
 
    4.6.1     Each Letter of Credit shall be opened entirely at the risk of the
Account Party.



  4.6.2   Any action taken or omitted by the Issuing Bank or any of its
correspondents or agents under or in connection with any Letter of Credit, if
taken or omitted in good faith and in the absence of fraud, misconduct or
negligence, shall be binding on the Account Party and shall not place the
Issuing Bank under any liability to the Account Party.



  4.6.3   Without prejudice to the provisions of Clause ý4.6.2, in the event of
any uncertainty or ambiguity in any instructions given to the Issuing Bank in
any instructions, the Issuing Bank may, at its discretion, either (a) act upon
its understanding of the meaning of such instructions, or (b) take no action
until the Account Party clarifies such instructions to the Issuing Bank’s
satisfaction. The Issuing Bank shall not be held liable for any losses incurred
by the Account Party as a result of any action which the Issuing Bank takes in
the light of such instructions in the absence of fraud, misconduct or negligence
on its part.



4.7   Provision of information

The Account Party undertakes to inform and keep the Agent informed of any
material fact or circumstance which will or may be likely to give rise to a
draft being drawn or made under any Letter of Credit immediately upon its
becoming aware of such material fact or circumstance.



4.8   Propriety of demand

The Issuing Bank shall be entitled to rely without further enquiry on any
demand, claim, document or other communication believed by it in good faith to
be genuine and correct and to have been signed or otherwise executed or made by
the proper person and otherwise to be in conformity with a Letter of Credit.



4.9   Incorporation of ISP 1998 and conditions of Application

The Account Party agrees that the International Standby Practices, International
Chamber of Commerce Publication No 590, 1998 and the conditions of the relevant
Application shall apply to each Letter of Credit. In the case of any conflict
between the provisions of this Agreement on the one hand and that publication
and/or of the Application on the other, the provisions of this Agreement shall
prevail.



4.10   Payments and interest

The Account Party shall pay to the Issuing Bank (as agent for and on behalf of
the Banks) on demand from time to time all amounts payable by the Account Party
under Clauses ý4.3 and ý4.4 together with interest at the Default Rate on each
such amount from the date of the Issuing Bank’s payment until the date of the
Account Party’s payment to the Issuing Bank, before or after any relevant
judgment.



5.   PAYMENTS



5.1   Place of payment

Unless otherwise specified by the Issuing Bank or otherwise provided in this
Agreement or any of the other Finance Documents, all moneys to be paid by the
Banks to the Issuing Bank or by the Account Party to any Bank under this
Agreement and any of the other Finance Documents shall be paid to the Issuing
Bank or to the Agent or the Security Trustee on behalf of the Banks (as the case
may be):



  5.1.1   by not later than 10.00 a.m. (London time);



  5.1.2   on their due date in Pounds Sterling, in funds which are for same day
settlement in the London Interbank Payments System (or in such other funds as
shall for the time being be customary for settlement of international banking
transactions in Pounds Sterling); and



  5.1.3   to such account of the Issuing Bank, the Agent or the Security Trustee
(as the case may be) as such party shall notify the Account Party and the Banks
in writing from time to time.



5.2   Availability of funds conditional upon receipt by Agent

The Issuing Bank or the Agent shall not be obliged to make available to any of
the parties hereto any amount which it is due to receive for the account of that
party and which it is not otherwise liable to pay unless it is satisfied that it
has unconditionally received the funds concerned.



5.3   Refunds by Banks

Without prejudice to Clause ý5.2, if the Agent or the Issuing Bank makes an
amount available to a Bank or the Security Trustee which has not (but should
have) been paid to the Agent or the Issuing Bank by the Account Party, such Bank
or the Security Trustee (as appropriate) shall:



  5.3.1   on demand refund such amount to the Agent or the Issuing Bank; and



  5.3.2   pay to the Agent or the Issuing Bank on demand such further amount (as
conclusively certified by the Agent or the Issuing Bank) as shall indemnify the
Agent or the Issuing Bank against any cost, loss, liability or expense suffered
or incurred by the Agent or the Issuing Bank as a result of its having made
available such amount to that Bank or the Security Trustee (as appropriate)
before receiving it from the Account Party.



5.4   Non Banking Days

All payments due shall be made on a Banking Day. If the due date for payment
falls on a day which is not a Banking Day:



  5.4.1   the payment or payments due shall be made on the first Banking Day
thereafter, provided this falls in the same calendar month; and



  5.4.2   if it does not, payment shall fall due and be made on the immediately
preceding Banking Day.



5.5   Accrual of interest and periodic payments

All payments of interest and other payments of an annual or periodic nature to
be made by the Account Party shall accrue from day to day and be calculated on
the basis of the actual number of days elapsed and a 365 day year.



6.   NO SET-OFF, COUNTERCLAIM OR TAX DEDUCTION



6.1   No set-off or counterclaim

All payments to be made by the Account Party under this Agreement and any of the
other Finance Documents shall be made:



  6.1.1   without set-off or counterclaim; and



  6.1.2   free and clear of, and without deduction for or on account of, any
present or future taxes, unless the Account Party is compelled by law to make
payment subject to any such tax.



6.2   Tax gross-up



  6.2.1   Each Obligor must make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.



  6.2.2   If an Obligor or the Issuing Bank is aware that an Obligor must make a
Tax Deduction (or that there is a change in the rate or the basis of a Tax
Deduction), it must promptly notify the Agent.



  6.2.3   If a Tax Deduction is required by law to be made by an Obligor or the
Agent, the amount of the payment due from the Obligor will be increased to an
amount which (after making the Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.



  6.2.4   If an Obligor is required to make a Tax Deduction or a payment
required in connection with a Tax Deduction, the Obligor making that Tax
Deduction or payment must deliver to the Agent for the relevant Creditor Party
evidence satisfactory to that Creditor Party (acting reasonably) that the Tax
Deduction has been made or (as applicable) the appropriate payment has been paid
to the relevant taxing authority.



6.3   Tax Indemnity



  6.3.1   Except as provided below, the Account Party must indemnify a Creditor
Party against any loss or liability which that Creditor Party determines will be
or has been suffered (directly or indirectly) by that Creditor Party for or on
account of Tax in relation to a payment received or receivable (or any payment
deemed to be received or receivable) under a Finance Document.



  6.3.2   Clause ý6.3.1 above does not apply to any Tax assessed on a Creditor
Party under the laws of the jurisdiction in which:



  (a)   that Creditor Party is incorporated or, if different, the jurisdiction
(or jurisdictions) in which that Creditor Party has a facility office and is
treated as resident for tax purposes; or



  (b)   that Creditor Party’s facility office is located in respect of amounts
received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Creditor Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Creditor Party, such as a Tax Deduction, will not be treated as net
income received or receivable for this purpose.



6.4   Tax Credit

If an Obligor makes a Tax Payment and the relevant Creditor Party (in its
absolute discretion) determines that:



  6.4.1   a Tax Credit is attributable to that Tax Payment; and



  6.4.2   it has used and retained that Tax Credit,

the Creditor Party must pay an amount to the Obligor which that Creditor Party
determines (in its absolute discretion) will leave it (after that payment) in
the same after-tax position as it would have been if the Tax Payment had not
been made by the Obligor.



7.   ACCOUNTS OF THE BANK



7.1   Issuing Bank to open accounts

The Issuing Bank will open and maintain on its books accounts showing the
amounts owing to each Bank from the Account Party and the other Obligors and the
amounts of all payments falling due and received by that Bank.



7.2   Evidence of obligations

In any legal action or proceeding arising out of or in connection with this
Agreement, the entries from time to time made in the accounts opened and
maintained under this Clause ý7 shall, in the absence of manifest error, be
prima facie evidence of the obligation of the Account Party to repay the
Outstanding Indebtedness, to pay interest thereon and to pay all other sums due
hereunder.



8.   APPLICATION OF MONEYS



8.1   Order of application



  8.1.1   Except as otherwise specifically provided in this Agreement or in any
other of the Finance Documents, all moneys received or recovered by any Bank
will, after discharging the cost (if any) incurred in collecting such moneys, be
applied as follows:



      FIRST: in or towards payment of all moneys expended or liabilities
incurred by the Creditor Parties (or any of them) in respect of expenses, fees
or charges relating to the preparation, completion and registration (if any) of
the Finance Documents or in respect of the protection, maintenance or
enforcement of any security which they create;



      SECONDLY: in or towards the satisfaction of any amounts forming the
balance of the Outstanding Indebtedness which are then due and payable and are
secured by an applicable Finance Document, whether by reason of payment demanded
or otherwise;



      THIRDLY: in or towards the satisfaction of any amounts forming the balance
of the Outstanding Indebtedness which are then due and payable, whether by
reason of payment demanded or otherwise;



      FOURTHLY: at the Banks’ discretion, in retention on an interest bearing
suspense account of such amount as the Agent may consider appropriate to secure
the discharge of any part of the Outstanding Indebtedness not then due and
payable, and, upon the same becoming due and payable, in or towards the
discharge thereof in accordance with the foregoing provisions of this Clause
ý8.1; and



      FIFTHLY: the balance (if any) shall be paid to the Account Party or other
person entitled.



8.2   Waiver of right of appropriation

The Account Party hereby irrevocably waives any rights of appropriation to which
it may be entitled.



9.   DEPOSIT ACCOUNT



9.1   Opening of Deposit Account

The Account Party shall establish and maintain with the Agent a Deposit Account.

The expression “Deposit Account” shall include each account whether designated
as such or not, opened by any relevant person at the request of the Agent with
the Agent or any Bank or with any branch, sub branch or subsidiary of the Agent
or any Bank, as well as any sub accounts to which funds in the said accounts may
be allocated from time to time for currency or deposit purposes.



9.2   Obligations with respect to Deposit Account

The Account Party will, at the request of the Agent, do all such acts and things
and execute such documents as the Agent may require in order to create security
over any Deposit Account more effectively to secure the payment of the
Outstanding Indebtedness.



9.3   Security over Deposit Account and right to withhold

Notwithstanding anything to the contrary contained in this Agreement, so long as
the Account Party remains under any liability (whether actual or contingent) in
respect of the Outstanding Indebtedness, each Deposit Account shall be subject
to a continuing security in favour of the Security Trustee pursuant to an
Account Security Deed.



9.4   Appropriation after default

On or at any time after the happening of an Event of Default or a Potential
Event of Default which is continuing the Agent shall forthwith become entitled
at any time and without notice to the Account Party to appropriate to the extent
of the Outstanding Indebtedness all or any of the moneys standing to the credit
of the Deposit Account and apply the same in or towards the discharge of the
Outstanding Indebtedness in accordance with Clause ý8.



9.5   Bank and other charges

All bank, exchange, telegraph and other charges in connection with the inward
and outward remittance of moneys to and from the Deposit Account shall be for
the account of the Account Party and the Agent shall be entitled, and is hereby
irrevocably and unconditionally authorised, to debit the amount of such charges
to the Deposit Account, as and when such charges are incurred.



9.6   Continuing obligations of Account Party

Nothing in this Clause ý9 whether express or implied, shall relieve the Account
Party of its absolute and unconditional obligations as the case may be to
reimburse and indemnify the Issuing Bank (on behalf of the Banks) in accordance
with Clauses ý4.3 and ý4.4 and to pay interest on any relevant amounts and to
pay all other sums from time to time due, owing or payable hereunder and under
any of the other Finance Documents.



10.   CONDITIONS PRECEDENT



10.1   Conditions to be satisfied

It shall be a condition of the effectiveness of each Application and the
issuance of any Letter of Credit that the following conditions precedent are
satisfied:



  10.1.1   the Issuing Bank has received a duly completed Application in respect
of that Letter of Credit;



  10.1.2   the Agent has received payment of the fees and expenses specified in
Clause ý16 to the extent due and payable;



  10.1.3   the Agent (or its legal advisers) has received the documents and
evidence described in ýSchedule 2 and Clause ý11.2, in form and substance
satisfactory to them;



  10.1.4   the Agent is satisfied that:



  (a)   the representations and warranties contained in Clause ý12 are true and
correct at the Issuance Date of that Letter of Credit;



  (b)   none of the circumstances specified in Clause ý19 is subsisting; and



  (c)   no Event of Default or Potential Event of Default has occurred or will
arise as a result of the issuance of that Letter of Credit.



10.2   Waiver of conditions precedent

If the Issuing Bank (on behalf of and, with the approval of, all the Banks) in
its absolute discretion issues any Letter of Credit notwithstanding that one or
more of the relevant conditions precedent specified above remains unsatisfied on
the Issuance Date of that Letter of Credit, then the Account Party shall procure
the satisfaction of such condition or conditions precedent within 14 days
thereafter or such longer period as the Agent may, in its absolute discretion,
agree in writing.



11.   SECURITY



11.1   Account Party to provide security

As security for the payment of the Outstanding Indebtedness, the Account Party
shall execute in favour of and deliver to, and, as the case may be, procure that
there is executed in favour of and delivered to, the Security Trustee, in form
and substance satisfactory to the Agent, the Finance Documents set out in
Clauses ý11.2 and ý11.3 on or before (or, where applicable, promptly following)
the relevant dates or events specified in those Clauses, and (where appropriate)
shall deliver or procure that there are delivered to any necessary registrar
particulars for registration thereof in accordance with those Clauses.



11.2   Security to be provided before the first Application is made for the
issuing of a Letter of Credit

The following Finance Documents shall be executed and delivered and (where
appropriate) particulars for registration thereof delivered to any necessary
registrar on or before the date on which the first Application for the issuing
of a Letter of Credit is made:

            11.3    
11.2.1the Fee Letter; and
11.2.2the Max Capital Account Security Deed.
Security to be provided after Completion

As soon as practicable after Completion, the Account Party shall procure that
the following Finance Documents will be executed, delivered and (where
appropriate) particulars for registration thereof delivered to any necessary
registrar:

      11.3.1
11.3.2
11.3.3  
the Imagine Security Assignment
the Imagine Account Security Deed; and
the Quota Share Assignments.



12.   REPRESENTATIONS AND WARRANTIES



12.1   Date of representations and warranties

Max Capital represents and warrants that the following matters are true at 13
October 2008 and Max UK represents and warrants that the following matters are
true at 5 December 2008.



12.2   Existence, powers and compliance

The Account Party and Applicant:



  12.2.1   is a company duly incorporated with limited liability, validly
existing and in good standing under the laws of its country of incorporation;



  12.2.2   has full power to own its property and assets and to carry on its
business as it is now being conducted;



  12.2.3   subject to the operation and effect of the terms of any deeds of
trust pursuant to which its own assets are or may be deposited as FAL, has good
and marketable title to its property and assets; and



  12.2.4   has complied in all material respects with all statutory and other
requirements relative to its business.



12.3   Capacity and authorisation

The entry into and performance by each of the Account Party and the other
Obligors of this Agreement and the other Finance Documents are, so far as it is
aware and having made due enquiry, within the corporate powers of the Account
Party and those Obligors and have been duly authorised by all necessary
corporate actions and approvals.



12.4   No contravention of laws or contractual restrictions

The entry into and performance by each of the Account Party and the other
Obligors of this Agreement and the other Finance Documents does not and will
not:



  12.4.1   contravene in any material respect any law, regulation or contractual
restriction which does, or may, bind the Account Party or those Obligors or any
of their respective assets; or



  12.4.2   result in the creation or imposition of any Encumbrance (other than a
Permitted Encumbrance) on any of their respective assets in favour of any party
other than the Security Trustee.



12.5   No third party Encumbrances

At the time of execution of this Agreement and each of the other Finance
Documents, no third party will have any Encumbrance (other than a Permitted
Encumbrance) on any asset of the Account Party to which this Agreement or the
relevant Finance Document relates.



12.6   Licences and approvals in force

All authorisations, approvals and consents necessary for the Account Party and
Applicant to enter into or perform its obligations under this Agreement and the
other Finance Documents have been obtained and are in full force and effect
(except for such authorisations, approvals and consents the failure to have or
obtain would not reasonably be expected to have a material adverse effect on the
ability of the Account Party and Applicant to perform its obligations
thereunder).



12.7   Validity and enforceability

When duly executed and delivered, and where applicable registered, each of this
Agreement and the other Finance Documents will:



  12.7.1   constitute the legal, valid and binding obligations of the parties
thereto (other than the Creditor Parties); and



  12.7.2   will create a perfected Security Interest with the required priority
in the assets and revenues intended to be covered thereby, enforceable against
the parties thereto (other than the Creditor Parties) in accordance with their
respective terms,

except insofar as enforcement may be limited by any applicable laws relating to
bankruptcy, insolvency, administration and similar laws affecting creditors’
rights generally.



12.8   No breach or default

The Account Party and Applicant is not:



  12.8.1   in material breach of any law, governmental directive, guideline or
policy statement, whether having the force of law or not; or



  12.8.2   in material default under any agreement to which it is party or by
which it may be bound.



12.9   No litigation current or pending

No litigation, arbitration, tax claim or administrative proceeding is (to the
knowledge of the Account Party) current, pending or threatened, which, if
adversely determined, would have a materially detrimental effect on (a) the
ability of the Account Party to perform its obligations under this Agreement or
(b) the financial condition, business assets or prospects of the Account Party.



12.10   Financial statements

Its most recent audited financial statements (consolidated, if appropriate) give
a true and fair view of its financial condition and operations during the
financial year save to the extent (if any) disclosed therein.

          12.11   No default   12.12    
No Event of Default or Potential Event of Default has occurred and is
continuing.
Choice of law and jurisdiction

The choice of English law to govern this Agreement and the other Finance
Documents and the submission by the Account Party to the jurisdiction of the
English courts is valid and binding on it, and the Account Party is not entitled
to claim any immunity in relation to itself or its assets under any law or in
any jurisdiction in connection with any legal proceedings, set-off or
counterclaim relating to this Agreement or the other Finance Documents or in
connection with the enforcement of any judgment or order arising from such
proceedings.



12.13   Truth of financial and other information

The financial and other information supplied to the Agent by or on behalf of the
Account Party or any other Obligor in connection with the negotiation and the
preparation of this Agreement was true and accurate in all material respects as
of the date it was supplied and is not misleading in any respect.



12.14   No material adverse change in financial condition

There has been no material adverse change in the financial condition of any
Obligor since 30 June 2008.



12.15   No liability to deduction or withholding

Payments to be made by the Account Party under this Agreement and the other
Finance Documents may be made free and clear of and without deduction or
withholding for or on account of any taxes.



12.16   No filings or stamp taxes

Under the laws of its jurisdiction of incorporation in force at 13 October 2008,
it is not necessary that the Finance Documents be filed, recorded or enrolled
with any court or other authority in such jurisdiction or that any stamp,
documentary or similar tax be paid on or in relation thereto.



12.17   Pari passu obligations

The Account Party’s obligations under this Agreement and the other Finance
Documents will rank at least pari passu with all of its other unsecured and
unsubordinated obligations and liabilities from time to time outstanding other
than as preferred by any bankruptcy, insolvency, administration or similar laws
affecting creditors’ rights generally.



12.18   No commissions or rebates

There are no commissions, rebates, premiums or other payments by or to or for
the account of any Obligor, its shareholders or directors in connection with the
transactions contemplated by this Agreement, other than as disclosed to the
Agent in writing.



12.19   Insolvency



  12.19.1   No Obligor has admitted its inability to pay its debts or suspended
making payments on any of its debts.



  12.19.2   No Obligor, by reason of actual or anticipated financial
difficulties, has commenced, or intends to commence, negotiations with one or
more of its creditors with a view to rescheduling any of its Financial
Indebtedness.



  12.19.3   The aggregate value of the assets of the Group is not less than its
aggregate liabilities (taking into account contingent and prospective
liabilities).



12.20   Money Laundering

The performance of the obligations of the Account Party under this Agreement and
under the other Finance Documents to which it is a party will be for its own
account and will not involve any breach by it of any law or regulatory measure
relating to money laundering as defined in Article 1 of the Directive 2005/60/EC
of the European Parliament and of the Council of the European Communities or any
equivalent law or regulatory measure in any other jurisdiction.



12.21   Continuing nature of representations and warranties



  12.21.1   Max Capital agrees that the representations given by it set out in
this Clause ý12 shall be deemed to be repeated on the first Application Day and
on the first Issuance Date with reference to the facts and circumstances then
subsisting, as if made on such date.



  12.21.2   Max UK agrees that the representations given by it set out in this
Clause ý12 shall be deemed to be repeated on each Application Day (other than
the first such day) and on each Issuance Date (other than the first such date)
with reference to the facts and circumstances then subsisting, as if made on
such date.



13.   UNDERTAKINGS



13.1   Duration of undertakings

The Account Party shall comply with the undertakings contained in this Clause
ý13 which shall remain in force from the date of this Agreement to the end of
the Security Period.



13.2   General undertakings

The Account Party shall:



  13.2.1   perform and observe the several covenants and obligations imposed
upon it under the Finance Documents;



  13.2.2   inform the Agent promptly upon becoming aware of any litigation,
arbitration, tax claim or administrative proceeding instituted or threatened and
of any other occurrence of which it becomes aware which may materially adversely
affect:



  (a)   its ability, or the ability of any other Obligor, to perform its
obligations under the Finance Documents;



  (b)   the financial condition, business, assets or prospects of the Account
Party; or



  (c)   the security constituted by the Finance Documents;



  13.2.3   maintain its corporate existence as a corporation duly organised,
validly existing and (if incorporated in a jurisdiction other than the United
Kingdom) in good standing in its place of incorporation;



  13.2.4   obtain and maintain in force, and promptly furnish certified copies
to the Agent of, all licences, authorisations, approvals and consents, and do
all other acts and things, which may from time to time be necessary for the
continued due performance of its obligations under the Finance Documents or
which may be required for the validity, enforceability or admissibility in
evidence of the Finance Documents;



  13.2.5   ensure that its obligations under the Finance Documents rank at least
pari passu with all its other present, future and/or contingent unsecured and
unsubordinated obligations from time to time outstanding save those which are
preferred solely by any bankruptcy, insolvency, liquidation or other similar
laws;



  13.2.6   promptly after the happening of any Event of Default or Potential
Event of Default, notify the Agent of such event and of the steps (if any) which
are being taken to remedy it;



  13.2.7   pay all taxes, assessments and other governmental charges as they
fall due, except to the extent that it is contesting the same in good faith by
appropriate proceedings;



  13.2.8   keep proper books of account in respect of its business in accordance
with generally accepted accounting principles consistently applied and on
reasonable notice whenever so requested by the Agent (acting reasonably) make
the same available for inspection on a working day during business hours by or
on behalf of the Agent in confidence (on the basis specified in Clause ý13.2.9
as if the books of account concerned were information provided to the Agent);



  13.2.9   provide the Agent in confidence (on the basis that the Agent may
disclose the information to the Banks provided that at the time of such
disclosure the Agent informs the Banks that the information was provided on a
confidential basis and the Banks treat and hold such information for all
purposes as confidential) with such financial and other information concerning
itself and its affairs as the Agent or the Banks may from time to time
reasonably require (in addition to the matters referred to in Clause ý14)
together with copies of any other financial reports that any of the Obligors are
required to prepare by Lloyd’s under Lloyd’s Rules or by any regulator or
governmental entity;



  13.2.10   (if the Agent in its reasonable opinion considers that the Account
Party’s financial position or prospects are deteriorating and the Agent so
requests), give independent auditors appointed to carry out a review of its
affairs at the cost (if no Event of Default is continuing) of the Agent all
reasonable assistance in that regard;



  13.2.11   not more than twice each year, within 30 days after each Coming Into
Line Date, and at such other times as the Agent may request, provide the Agent
with a certificate signed by its chief financial officer or chief executive
officer confirming (a) that it is, as at the date of such certificate, in
compliance with its obligations under the Finance Documents and that, so far as
it is aware, no Event of Default has occurred, or, if any has occurred, none is
continuing and (b) that the Managing Agent has adhered in all material respects
to Lloyd’s requirements with regard to the investment of syndicate funds; and



  13.2.12   promptly provide, at the request of the Agent, any information
reasonably requested by the Agent or any of the Banks pursuant to any anti-money
laundering legislation, regulation, procedures applicable to it from time to
time so as to ensure compliance by any Bank, its employees, officers and
directors with any such anti-money laundering legislation, regulation or
procedures; and



  13.2.13   procure that the Corporate Members which are party to any of the
Quota Share Agreements do not:



  (a)   amend or waive any term of the Quota Share Agreements other than an
amendment or waiver relating to an administrative matter or otherwise without
the prior written consent of the Agent (acting at the direction of the Majority
Banks), such consent not to be unreasonably withheld;



  (b)   terminate the Quota Share Agreements other than with the prior written
consent of the Agent (acting at the direction of the Majority Banks);



  (c)   take any action which might jeopardise the existence or enforceability
of the Quota Share Agreements; or



  (d)   do anything (by act or omission) to challenge or which would prejudice
any rights or interest of the Security Trustee in the security created by the
Relevant Quota Share Assignments over the Quota Share Agreements.



13.3   Disposals



  13.3.1   Except as provided below, no member of the Max UK Group may without
the prior consent of the Agent (not to be unreasonably withheld), either in a
single transaction or in a series of transactions and whether related or not,
dispose of all or any part of its assets.



  13.3.2   Clause ý13.3.1 does not apply to any disposal:



  (a)   of receivables by way of sale or assignment;



  (b)   approved by the Majority Banks; or



  (c)   where the higher of the market value and consideration receivable (when
aggregated with the higher of the market value and consideration for any other
disposal not allowed under the preceding subparagraphs) does not exceed, in
aggregate, £3,000,000 or its equivalent in any financial year of the Max UK
Group.



13.4   Financial Indebtedness



  13.4.1   Except as provided below, no member of the Max UK Group may incur any
Financial Indebtedness.



  13.4.2   Clause ý13.4.1 does not apply to:



  (a)   any Financial Indebtedness incurred under the Finance Documents;



  (b)   Financial Indebtedness outstanding on the date of this Agreement and
advised to the Agent and renewals, refinancing and extensions thereof; provided
that after giving effect to any such renewal, refinancing or extension no breach
of Clause ý14.1.4 or Clause ý14.1.5 shall exist or shall result therefrom and
there shall be no increase in the principal amount of such refinanced, renewed
or extended Financial Indebtedness except as provided in the agreement under
which it arises as in force at the date of this Agreement;



  (c)   Financial Indebtedness incurred or assumed for the purpose of financing
all or any part of the cost of acquiring any fixed asset (including through
capital leases), in an aggregate principal amount at any time outstanding not
greater than £2,000,000;



  (d)   unsecured inter-company Financial Indebtedness arising from loans made
by (i) one Obligor to the other, and (ii) any Subsidiary to any Obligor that
shall be subordinated in right of payment to the payment obligations under this
Agreement on terms and conditions satisfactory to the Agent;



  (e)   Financial Indebtedness in connection with Hedging Obligations;



  (f)   Financial Indebtedness in connection with accounts or claims payable
incurred in the ordinary course of business and not exceeding £9,000,000 in the
aggregate; or



  (g)   Financial Indebtedness not otherwise permitted in this Clause ý13.4 not
to exceed £10,000,000.



13.5   Maintenance of Finance Documents

Promptly upon the request of the Agent, the Account Party shall execute,
acknowledge, deliver and record and do any and all such further acts and deeds
as the Agent may reasonably request from time to time in order to ensure that
the obligations of the Account Party under this Agreement are secured by a
perfected first fixed charge on the Deposit Account pursuant to an Account
Security Deed, the Investment Collateral pursuant to a Security Assignment and,
following execution of the Quota Share Agreements, valid assignments of the
Quota Share Agreements pursuant to the Quota Share Assignments.



13.6   Consent of Banks required

The Account Party shall not except with the prior written consent of the Agent
(acting with the consent of all the Banks):



  13.6.1   except in the ordinary course of business or in a disposal referred
to in clause ý13.3.2, convey, assign, transfer, sell or otherwise dispose of or
deal with any of its real or personal property, assets or rights, whether
present or future;



  13.6.2   create or permit to exist any Encumbrance over any Deposit Account,
any Collateral Account or the Quota Share Agreements except pursuant to the
Finance Documents or, create or permit to exist any Encumbrance (other than a
Permitted Encumbrance) over any other part of its undertaking, property, assets
or rights, whether present or future (provided that where any such Encumbrance
arises in the ordinary course of business, the Account Party shall promptly
discharge the same);



  13.6.3   consolidate, amalgamate or merge with any other entity;



  13.6.4   cease carrying on the business it carries on at the date of this
Agreement; or



  13.6.5   alter any of the provisions of its articles of incorporation or
byelaws or other constitutional documents which, in each case, would have a
material adverse effect on the ability of the Account Party to perform any of
its obligations under this Agreement or the Finance Documents.



13.7   Underwriting Standards and Investment Guidelines

The Account Party shall procure that the Managing Agent adheres in all material
respects to Lloyd’s requirements with regard to the investment of syndicate
funds.



13.8   Additional Collateral

Following the occurrence of an Event of Default which is continuing, the Account
Party shall, at the request of the Agent, immediately provide (or procure the
provision of) such additional collateral, as the Agent shall request, with the
intent that the contingent obligations of the Banks under any Letter of Credit
shall be fully collateralised and secured to the satisfaction of the Agent.



13.9   Collateral Cover

If:



  13.9.1   the financial strength rating of Max Bermuda from AM Best is less
than B++, the Account Party must provide collateral cover (or ensure that
collateral cover is provided) in the form of Investment Collateral or Cash
Collateral and in an amount equal to the face value of each issued Letter of
Credit, such collateral cover to be provided within 2 Banking Days of the date
on which the relevant financial strength rating becomes less than B++; or



  13.9.2   any Obligor or any Relevant Corporate Member reports on its solvency
statements prepared by Lloyd’s a solvency deficit in its individual open year of
account and the applicable amount is not funded directly at Lloyd’s by
depositing cash or similar assets into the relevant Corporate Member’s personal
reserves by 30 June and 31 December of the corresponding calendar year, the
Account Party must provide collateral cover (or ensure that collateral cover is
provided) in the form of Investment Collateral or Cash Collateral in an amount
equal to the relevant solvency deficit or residual solvency deficit if part
funded, such collateral cover to be provided within 2 Banking Days of 30 June
and 31 December of the corresponding calendar year;



  13.9.3   notice of termination of a Letter of Credit is served in accordance
with the provisions of Clause ý3.10 all amounts payable under such Letter of
Credit shall be fully collateralised in the form of Investment Collateral or
Cash Collateral within 3 Banking Days following the 31 December of the
applicable last year of account except where the appropriate Corporate Member
does not provide any underwriting capacity to any Syndicate for the following
underwriting year of account, in which case, such collateralisation will only be
required from the date falling 18 months after 31 December of the last year of
account agreed to have been supported by the applicable Letter of Credit;



  13.9.4   the net loss to the Syndicate on any RDS would, without the prior
written consent of the Majority Banks (not to be unreasonably withheld of
delayed), exceed 20% of the Syndicate’s overall premium limit for the year of
account concerned then all amounts payable under each Letter of Credit shall be
fully collateralised in the form of Investment Collateral or Cash Collateral
within 3 Banking Days of the date on which the relevant net loss would exceed
the specified percentage or, if at any time Lloyd’s redefines any existing RDS
or prescribes any new RDS which in each case is applicable in respect of the
Syndicate, within 30 Banking Days of the date on which the relevant loss would
exceed the specified percentage;



  13.9.5   other than by the Max Corporate 2 Quota Share Addendum, an Obligor
makes or permits to be made any amendment to either of the Quota Share
Agreements that shortens the term of the reinsurance thereunder or reduces the
reinsurance recoveries thereunder or changes the governing law or jurisdiction
thereof or makes or permits to be made any amendment to any Lloyd’s Security and
Trust Deed that reduces the sums payable thereunder (other than as required by
Lloyd’s) in either case without the prior written consent of the Agent (acting
at the direction of the Majority Banks), such consent not to be unreasonably
withheld and to be deemed to be granted if not expressly withheld within 20
Banking Days of the request therefor, the Account Party must provide collateral
cover in the form of Investment Collateral or Cash Collateral in an amount equal
to the face value of each issued Letter of Credit, such collateral cover to be
provided within 15 Banking Days of the date of such amendment;



  13.9.6   (a) it is or becomes unlawful for the Collateral Provider to perform
any of its material obligations under either Quota Share Agreement;



  (b)   either Quota Share Agreement is not effective in accordance with its
terms or is alleged by the Collateral Provider to be ineffective in accordance
with its terms for any reason;



  (c)   the Collateral Provider repudiates or terminates either Quota Share
Agreement or evidences an intention to repudiate or terminate either Quota Share
Agreement other than as permitted in the Quota Share Assignment in respect of
that Quota Share Agreement;



  (d)   the Collateral Provider fails to pay any amount of premium or fees due
and payable under the Quota Share Agreement to which it is party within any cure
period allowed thereunder or breaches any material term of its Quota Share
Agreement;



  (e)   the Collateral Provider ceases, or threatens to cease, to carry on
business; or



  (f)   the Collateral Provider does not provide the Agent with a copy of the
Max Quota Share Agreement in the form acceptable to the Agent acting reasonably,
certified by an officer of the Account Party, by the later of (i) the date
falling 3 Banking Days after the Coming Into Line Date in relation to Max
Corporate for the 2009 year of account and (ii) the date falling 15 Banking Days
after Completion;

the Account Party must provide collateral cover (or ensure that collateral cover
is provided) in the form of Investment Collateral or Cash Collateral in an
amount equal to the face value of each issued Letter of Credit, such collateral
cover to be provided within 15 Banking Days of the relevant event.



13.10   Option regarding collateralisation

Whenever the Account Party is required to provide additional collateral pursuant
to this Clause ý13 it shall have the option of providing some or all of the
amount that would otherwise be required by providing or procuring the provision
of FAL to Lloyd’s in that amount in reduction or replacement of Letters of
Credit then in issue.



14.   FINANCIAL COVENANTS

              14.1   Financial Covenants Definitions       14.1.1    
In this Clause ý14:

"Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation and any and
all warrants, rights or options to purchase any of the foregoing;

"Consolidated Net Income” means, for any period, for Max Bermuda and its
Subsidiaries on a consolidated basis, the net income of Max Bermuda and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period calculated in accordance with US GAAP;

"Fiscal Quarter” means any quarter of a Fiscal Year;

"Fiscal Year” means any period of twelve consecutive calendar months ending on
the last day of December;

"Intangible Assets” means, on a consolidated basis, the intangible assets of any
applicable party including goodwill and deferred acquisition costs;

"Tangible Net Worth” means on any date the consolidated shareholders’ equity of
any applicable party less Intangible Assets, in each case on that date;

"Total Debt” means, on any date, the aggregate principal amount (including any
interest, fees or other amounts added thereto) of all Financial Indebtedness of
the Group on that date, determined on a consolidated basis in accordance with US
GAAP, provided however, that Total Debt shall (a) not include any obligations in
respect of letters of credit which have not been drawn or have been drawn but
reimbursed by the person for whose account such letter of credit was issued and
(b) include only that portion of the Total Return Equity Swaps, including
notional value additions, which is treated as indebtedness by A.M. Best Company.
On the date of this Agreement, A.M. Best Company currently treats 0% of the
existing Total Return Equity Swap as indebtedness;

"Total Debt to Total Capitalization Ratio” means the ratio of (a) Total Debt to
(b) the sum of total Debt plus US GAAP Net Worth of Max Capital;

"Total Return Equity Swap” means (a) the total return equity swap entered into
by Max Bermuda in connection with the common shares of Max Diversified
Strategies Ltd., (b) Financial Indebtedness of Max Bermuda secured by the common
shares of Max Diversified Strategies Ltd. which is incurred for the purpose of
acquiring assets which qualify to be held in trusts which secure Max Bermuda’s
obligations under reinsurance agreements and primary policies, and (c) any
substantially similar financial arrangement or transaction entered into by the
Group;

"Unencumbered Assets” means, on any date, the amount of the consolidated assets
of an applicable party less (a) Intangible Assets, (b) reserves, (c) assets
subject to any Security Interest and (d) assets held by Subsidiaries of the
applicable party, provided that for purposes of this definition, if the average
rating of the consolidated assets as adjusted pursuant to subsections
(a) through (d) shall be less than A+, the amount of the consolidated assets
shall be further reduced by excluding such assets as are necessary to increase
the average rating of the such adjusted consolidated assets to A+ or better; and

"US GAAP Net Worth” means shareholders’ equity calculated in accordance with
US GAAP.



  14.1.2   US GAAP Net Worth of Max Bermuda

At all times during the Security Period, the US GAAP Net Worth of Max Bermuda
shall not be less than the sum of (a) the Minimum Net Worth, plus (b) an amount
equal to 50% of the Consolidated Net Income of Max Bermuda (with no deduction
for any consolidated net loss) in each Fiscal Quarter of the applicable Fiscal
Year, plus, commencing with the Fiscal Quarter ended December 31, 2008, (c) an
amount equal to 50% of the aggregate increases in shareholders’ equity of Max
Bermuda by reason of the issuance and sale of Capital Stock of Max Bermuda or
other capital contributions in each Fiscal Quarter of the applicable Fiscal
Year. The initial Minimum Net Worth shall be US$1,078,442,000. On the date that
financial statements are delivered pursuant to Clause ý14.3.1, the Minimum Net
Worth will be recalculated to be the greater of (x) the required Minimum Net
Worth as of the first day of the previous Fiscal Year (without giving effect to
the increases referred to in the previous sentence) and (y) 65% of the US GAAP
Net Worth of Max Bermuda as of such Fiscal Year end.



  14.1.3   Leverage Ratio

Max Capital shall ensure that, at all times during the Security Period, the
Total Debt to Total Capitalization Ratio does not exceed 35%.



  14.1.4   Tangible Net Worth of Account Party

The Account Party shall, at all times during the Security Period, ensure that
its Tangible Net Worth shall not be less than the unsecured portion (which means
that part of a Letter of Credit not covered by Cash Collateral or Investment
Collateral less (a) in 2008 70% or (b) in 2009 and thereafter the stated quota
share percentage in the Max Quota Share Agreement of the amount of Letters of
Credit in issue) of Letters of Credit in issue under this Agreement provided
that this Clause ý14.1.4 shall not apply if all Letters of Credit are to be
fully collateralised pursuant to Clause ý13.9.



  14.1.5   Letters of Credit Coverage

The unsecured portion of Letters of Credit issued under this Agreement (having
the meaning given in Clause ý14.1.4) will at all times be covered by at least
115% of Unencumbered Assets of Max UK.



14.2   Interpretation



  14.2.1   Except as provided to the contrary in this Agreement, an accounting
term used in this Clause is to be construed in accordance with the principles
applied in connection with the financial statements supplied to the Agent by the
Account Party.



  14.2.2   Any amount in a currency other than Sterling is to be taken into
account at its Dollar equivalent calculated on the basis of:



  (a)   the Agent’s spot rate of exchange for the purchase of the relevant
currency in the London foreign exchange market with Sterling at or about 11.00
a.m. on the day the relevant amount falls to be calculated; or



  (b)   if the amount is to be calculated on the last day of a financial period
of an Obligor, the relevant rates of exchange used by that Obligor in, or in
connection with, its financial statements for that period.



  14.2.3   No item must be credited or deducted more than once in any
calculation under this Clause.



14.3   Financial and other information

The Account Party must provide the Agent (with sufficient copies for each Bank)
with:



  14.3.1   within 90 days of the end of each financial year of the Account
Party, Max Capital and Max Bermuda (starting with the financial year ended 31
December 2008), certified copies of its consolidated profit and loss account and
balance sheet prepared in a form consistent with US GAAP consistently applied
and audited by an internationally recognised firm of independent auditors
licensed to practise in the jurisdiction of incorporation of the company
concerned;



  14.3.2   the Franchise Performance Management Quarterly Monitoring Returns for
the Syndicate, as soon as they are available and in any event within 3 days of
them being delivered to Lloyds;



  14.3.3   on a quarterly basis, details of all letters of credit facilities
entered into by the Group and letters of credit issued under such facilities,
provided that such obligation may be satisfied by notification to the Agent of
the documents filed with the US Securities and Exchange Commission containing
such details;



  14.3.4   within 45 days from the end of the first three calendar quarters of
each year, quarterly financial statements of the Account Party, Max Capital and
Max Bermuda;



  14.3.5   the annual solvency statements prepared by Lloyd’s for the corporate
members of the Syndicate, within 3 days of them being received from Lloyd’s;



  14.3.6   (a) a summary of the realistic disaster scenario calculations for
each relevant Syndicate, within 3 days of them being received from Lloyd’s by
the Account Party;



  (b)   a summary of any material changes in the definition of Realistic
Disaster Scenario prescribed by Lloyd’s, together with a summary, in form and
substance satisfactory to the Agent of the impact of those changes on the
covenant referred to in Clause ý13.9.4, within 30 days of the relevant member of
the Group receiving notification from Lloyd’s of that change;



  14.3.7   a Borrowing Base Certificate in respect of the last day of each
calendar month (or such other shorter period as the Agent may request), as soon
as it is available and within 10 days of the end of each calendar month; and



  14.3.8   such other financial reports as the Syndicate and/or the Account
Party may be required to provide to Lloyd’s or to any other regulator or
government authority from time to time.



14.4   Compliance Certificate



  14.4.1   Within 45 days of the end of each quarter, the Account Party must
supply to the Agent a Compliance Certificate prepared as at the last day of such
quarter (the “Reference Date”).



  14.4.2   A Compliance Certificate must be signed by a director of the Account
Party.



15.   EVENTS OF DEFAULT

              15.1   Defaults         There shall be an Event of Default if any
one or more of the following happen:
 
    15.1.1     Non-payment

The Account Party or, as the case may be, any other Obligor either (a) fails to
make any payment due under any of the Finance Documents on its due date unless
such failure to pay is caused by technical difficulties within the banking
system in relation to the transmission of funds and payment is made within 5
Banking Days of such date, or, in respect of moneys payable on demand (unless
otherwise specifically provided), within 5 Banking Days from the date of such
demand or (b) fails to comply with the provisions of Clause ý13.9 strictly in
accordance with its terms.



  15.1.2   Non-compliance

The Account Party or any other Obligor does not comply with any other term of
the Finance Documents to which it is party not already referred to in this
Clause, unless the non compliance:



  (a)   is capable of remedy; and



  (b)   is remedied within 20 Banking Days of the Agent giving notice to the
Account Party or such other Obligor.



  15.1.3   Representations

A representation or warranty made by or repeated by an Obligor in any Finance
Document is incorrect or misleading in any material respect when made or deemed
to be repeated.



  15.1.4   Unlawfulness and repudiation



  (a)   It is or becomes unlawful for an Obligor to perform any of its
obligations under the Finance Documents.



  (b)   Any Finance Document is not effective in accordance with its terms or is
alleged by an Obligor to be ineffective in accordance with its terms for any
reason.



  (c)   An Obligor repudiates a Finance Document or evidences an intention to
repudiate a Finance Document.



  (d)   The Security Trustee shall fail to have:



  (i)   following execution of an Account Security Deed and completion of any
registration in respect thereof, a perfected first fixed charge in respect of a
Deposit Account; or



  (ii)   following execution of the Quota Share Assignments, a valid assignment
by way of security of each of the Quota Share Agreements (other than following
expiry or termination thereof in accordance with their terms or with the Finance
Documents).



  15.1.5   Cross-default

Any of the following occurs in respect of any Obligor:



  (a)   any of its Financial Indebtedness is not paid when due (after the expiry
of any applicable grace period);



  (b)   any of its Financial Indebtedness:



  (i)   becomes prematurely due and payable;



  (ii)   is placed on demand; or



  (iii)   is capable of being declared by or on behalf of a creditor to be
prematurely due and payable or of being placed on demand,

in each case, as a result of an event of default or any provision having a
similar effect (howsoever described); or



  (c)   any commitment for its Financial Indebtedness is cancelled or suspended
as a result of an event of default or any provision having a similar effect
(however described),

unless the aggregate amount of Financial Indebtedness falling within all or any
of Clause ý15.1.5(a) to ý15.1.5(c) above is less than £10,000,000 (or its
equivalent in any other currency).



  15.1.6   Insolvency

Any of the following occurs in respect of any Obligor:



  (a)   it is, or is deemed for the purposes of any applicable law to be, unable
to pay its debts as they fall due or insolvent;



  (b)   it admits its inability to pay its debts as they fall due;



  (c)   it suspends making payments on any of its debts or announces an
intention to do so;



  (d)   by reason of actual or anticipated financial difficulties, it begins
negotiations with any creditor for the rescheduling or restructuring of any of
its indebtedness;



  (e)   the value of its assets is less than its liabilities (taking into
account contingent and prospective liabilities); or



  (f)   a moratorium is declared in respect of any of its indebtedness.

If a moratorium occurs in respect of any Obligor, the ending of the moratorium
will not remedy any Event of Default caused by the moratorium.



  15.1.7   Insolvency proceedings



  (a)   Except as provided below, any of the following occurs in respect of any
Obligor:



  (i)   any step is taken with a view to a moratorium or a composition,
assignment or similar arrangement with any of its creditors;



  (ii)   a meeting of its shareholders, directors or other officers is convened
for the purpose of considering any resolution for, to petition for or to file
documents with a court or any registrar for, its winding up, administration or
dissolution or any such resolution is passed;



  (iii)   any person presents a petition, or files documents with a court or any
registrar, for its winding up, administration, dissolution or reorganisation (by
way of voluntary arrangement, scheme of arrangement or otherwise);



  (iv)   any Security Interest is enforced over any of its assets;



  (v)   an order for its winding up, administration or dissolution is made;



  (vi)   any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator or similar officer is
appointed in respect of it and any of its assets;



  (vii)   its shareholders, directors or other officers request the appointment
of, or give notice of their intention to appoint, a liquidator, trustee in
bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer; or



  (viii)   any other analogous step or procedure is taken in any jurisdiction.



  15.1.8   Creditors’ process

Any attachment, sequestration, distress, execution or analogous event affecting
any asset(s) of the Account Party or any other Obligor having an aggregate value
of at least £10,000,000 is not discharged or stayed within 30 days.



  15.1.9   Cessation of business

Any member of the Max UK Group ceases, or threatens to cease, to carry on
business except as a result of any disposal allowed under this Agreement.



  15.1.10   Illegality

It is or becomes illegal for the Account Party to make or maintain any of its
obligations under any Finance Document.



  15.1.11   Material adverse change

Any event or circumstance occurs which the Agent reasonably believes would have
a material adverse effect on the ability of the Account Party to perform its
obligations under this Agreement.

          15.1.12Ownership
15.2
  An Obligor (other than Max Capital) ceases to be a Subsidiary of Max Capital.
Banks’ remedies

Upon the occurrence of an Event of Default and at any time thereafter whilst it
is continuing, without prejudice to any of the rights and remedies of any
Creditor Party under any of the other Finance Documents or otherwise, the Agent
may, and shall if so requested by the Majority Banks, take any one or more of
the following actions:



  15.2.1   by written notice to the Account Party declare the commitment of the
Issuing Bank to issue any Letter of Credit cancelled, whereupon such commitment
shall be cancelled;



  15.2.2   enter into any agreement or arrangement which the Banks shall think
fit for the cancellation, discharge, release, reduction, compromise and/or
return of any or all of the Letters of Credit then outstanding and/or any actual
or contingent obligation or liability thereunder; and



  15.2.3   take steps to exercise the rights and remedies conferred upon the
Creditor Parties by this Agreement and the other Finance Documents and
exercisable on or after the occurrence of an Event of Default.



16.   FEES, EXPENSES AND INDEMNITIES



16.1   L/C Commissions



  16.1.1   In respect of any Letter of Credit issued pursuant to this Agreement,
the Account Party shall pay to the Agent (for the benefit of the Banks) a
commission payable quarterly in arrears calculated as follows:



  (a)   at a rate of 0.50% per annum (to increase to 0.70% per annum in the
event that the financial strength rating of Max Bermuda Ltd by AM Best is below
A-) on such part of such Letter of Credit as is secured by either Investment
Collateral or Cash Collateral; and



  (b)   at a rate (the “Commission Rate”) which shall be calculated by the Agent
in accordance with Clause ý16.1.2 on such part of such Letter of Credit as is
not secured by Investment Collateral or Cash Collateral;

and such commission shall be payable from the date of issue of such Letter of
Credit until the earlier of the date of final expiration of the Letter of Credit
or such date as the Letter of Credit is cancelled.



  16.1.2   Subject to the other provisions of this Clause, the Commission Rate
will be calculated by reference to the table below:

          S&P or Moody's Senior Unsecured   Commission Rate
(per cent. per annum) Credit Rating of Max Capital        
> A-/A3
    1.90  
 
       
BBB+/Baal
    2.15  
 
       
BBB/Baa2
    2.40  
 
       
BBB-/Baa3
    2.65  
 
       
< BBB-/Baa3
    3.15  
 
       

If there is a split rating (by one rating-level), the higher rating will apply;
in the case of a multiple split rating (by more than one rating-level), the
rating that is one level lower than the higher rating will apply; if there is
only one rating, the rating one level lower than such rating will apply; and if
there is no rating, the lowest rating set forth above will apply.



  16.1.3   The Account Party must, as soon as practicable, notify the Agent of
any publication or announcement by S&P or Moody’s of a change in the financial
strength rating of Max Capital.



  16.1.4   Any change in the Commission Rate will, subject to Clause ý16.1.5,
apply on the Banking Day following publication or announcement of a change in
rating.



  16.1.5   For so long as an Event of Default is continuing, the Commission Rate
will be the highest applicable rate, being 3.15% per annum.



  16.1.6   The Commission Rate shall be calculated on the basis of actual days
elapsed and a 365 day year.



16.2   Fees



  16.2.1   The Account Party shall also pay to the Agent (for the benefit of the
Banks) the fees specified in the Fee Letters.



  16.2.2   Each such fee shall be deemed earned once it becomes due as provided
above, and, once paid, shall not be returnable in whole or in part in any
circumstances.



  16.2.3   The Applicant must also pay to the Agent (for the benefit of each
Bank) a commitment fee computed at the rate of 0.25% per annum on the undrawn,
uncancelled amount of each Bank’s Commitment. Accrued commitment fee is payable
quarterly in arrears. Accrued commitment fee is also payable to the Agent (for
the benefit of the Banks) on the date the Commitments of the Banks are cancelled
in full.



16.3   Indemnity against costs

The Account Party shall pay to the Creditor Parties on demand, and the Account
Party shall indemnify and keep the Creditor Parties indemnified against, all
costs, charges, expenses, claims, liabilities, losses, duties and fees
(including, but not limited to, legal fees properly incurred and expenses on a
full indemnity basis) and taxes thereon suffered or incurred by the Creditor
Parties:



  16.3.1   in the negotiation, preparation, printing, execution and registration
of this Agreement and the other Finance Documents (subject to such overall limit
as may be separately agreed by the parties);



  16.3.2   in the enforcement or preservation or the attempted enforcement or
preservation of any of the Creditor Parties’ rights and powers under this
Agreement and the other Finance Documents or of the security constituted by the
Finance Documents; and



  16.3.3   in connection with any actual or proposed amendment of or supplement
to this Agreement or any other of the Finance Documents, or with any request of
the Agent to grant any consent or waiver in respect of any provision of this
Agreement or any other of the Finance Documents, whether or not the same is
given.



16.4   Stamp duties

The Account Party shall pay any and all stamp, documentary, registration and
like taxes or charges imposed by governmental authorities in relation to this
Agreement and the other Finance Documents, and the Account Party shall indemnify
the Creditor Parties against any and all liabilities with respect to, or
resulting from, delay or omission on the part of the Account Party to pay such
taxes or charges.



16.5   General indemnities

The Account Party shall pay to each Creditor Party on demand, and shall
indemnify each Bank against any losses, expenses or liabilities (as to the
amount of which such Creditor Party’s certificate shall, in the absence of
manifest error, be conclusive evidence) suffered or incurred by such Creditor
Party in connection with or as a result of:



  16.5.1   any Letter of Credit which the Issuing Bank (on behalf of the Banks)
has agreed to issue or make, not being issued or made or being cancelled by
reason of the operation of any one or more of the provisions of this Agreement,
other than as a result of a default by such Bank;



  16.5.2   any default in payment by the Account Party of any sum due under the
Finance Documents on its due date; or



  16.5.3   the occurrence or continuance of an Event of Default and/or a
Potential Event of Default.



16.6   Currency indemnity

The following shall apply if any amount is received or recovered by any Creditor
Party in respect of any moneys or liabilities due, owing or incurred by the
Account Party to such Creditor Party (whether as a result of any judgment or
order of any court or in the bankruptcy, administration, reorganisation,
liquidation or dissolution of the Account Party or by way of damages for any
breach of any obligation to make any payment to such Creditor Party in a
currency (the “Currency of Payment”) other than Pounds Sterling in whatever
circumstances and for whatever reason:



  16.6.1   such receipt or recovery shall only constitute a discharge by the
Account Party to the extent of the amount in Pounds Sterling which such Creditor
Party is able or would have been able, on the date or dates of receipt by it of
such payment or payments in the Currency of Payment (or, in the case of any such
date which is not a Banking Day, on the next succeeding Banking Day), to
purchase Pounds Sterling in the foreign /exchange market of its choice with the
amount or amounts so received;



  16.6.2   if the amount of Pounds Sterling which such Creditor Party is so able
to purchase falls short of the amount originally due to such Bank, the Account
Party shall indemnify and hold such Creditor Party harmless against any loss or
damage arising as a result of such shortage by paying to such Bank that amount
in Pounds Sterling certified by such Creditor Party as necessary to so indemnify
and hold harmless such Creditor Party;



  16.6.3   this indemnity shall constitute a separate and independent obligation
from the other obligations contained in this Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by such Creditor Party from time to time and shall continue
in full force and effect notwithstanding any judgment or order for a liquidated
sum or sums in respect of amounts due hereunder or under any such judgment or
order; and



  16.6.4   the certificate of such Creditor Party as to the amount of any such
loss or damage (which shall be deemed to constitute a loss suffered by such
Creditor Party) shall (save in case of manifest error) for all purposes be
conclusive and binding on the Account Party.



16.7   Survival of indemnities

The indemnities contained in the Finance Documents shall continue in full force
and effect after the full and final discharge of the Outstanding Indebtedness
with respect to matters arising prior to such discharge.



17.   GUARANTEE



17.1   In consideration of the Banks entering into this Agreement or otherwise
providing or continuing to make banking facilities available to the Account
Party, or granting time to the Account Party, the Guarantor hereby irrevocably
and unconditionally:



  17.1.1   guarantees to the Security Trustee the due and punctual payment by
the Account Party of all the Outstanding Indebtedness; and



  17.1.2   undertakes as primary obligor and not as surety only that, if and
whenever the Account Party fails to pay on the due date any fees as part of the
Outstanding Indebtedness, the Guarantor shall pay, or cause to be paid by a
member of the Group, such sum on demand to the Security Trustee.



17.2   As a separate and independent stipulation, the Guarantor hereby
irrevocably and unconditionally agrees that, if any amounts hereby guaranteed
are not recoverable on the footing of a guarantee, whether by reason of any
legal limitation, disability or incapacity on or of the Account Party or any
other fact or circumstance, whether known to the Security Trustee or the
Guarantor or not, then such amounts shall nevertheless be recoverable from the
Guarantor as sole or principal debtor and shall be payable by the Guarantor on
demand.



17.3   If the Guarantor fails to pay on the due date any sum (whether of
principal, interest or otherwise) due under this Guarantee, interest will
accrue, and become payable upon demand by the Security Trustee, upon the sum
unpaid from and including the date upon which it fell due at the Default Rate
for periods of such duration as the Security Trustee may determine from time to
time. For so long as the default continues such rate of interest shall be
recalculated on a similar basis at the end of each successive period so
determined by the Security Trustee. Any such interest which is not paid when due
shall be compounded at the end of each such period determined by the Security
Trustee for so long as it remains unpaid.



17.4   Continuing obligations

The obligations of the Guarantor are a continuing guarantee and will extend to
the ultimate balance of all sums payable by the Account Party under the Finance
Documents, regardless of any intermediate payment or discharge in whole or in
part.



17.5   Reinstatement

If any discharge of the Outstanding Indebtedness or arrangement is made in whole
or in part on the faith of any payment, security or other disposition which is
avoided or must be restored on insolvency, liquidation, administration or to be
reinstated or otherwise without limitation, the liability of the Guarantor under
this Clause will continue or be reinstated as if the discharge or arrangement
had not occurred.



17.6   Waiver of defences

The obligations of the Guarantor under this Clause will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Clause (whether or not known to it).
This includes:



  17.6.1   any time or waiver granted to, or composition with, any person;



  17.6.2   any release of any person under the terms of any composition or
arrangement;



  17.6.3   the taking, variation, compromise, exchange, renewal or release of,
or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;



  17.6.4   any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;



  17.6.5   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;



  17.6.6   any amendment (however fundamental) of a Finance Document or any
other document or security;



  17.6.7   any unenforceability, illegality, invalidity or non-provability of
any obligation of any person under any Finance Document or any other document or
security; or



  17.6.8   any insolvency or similar proceedings.



17.7   Immediate recourse



  17.7.1   The Guarantor waives any right it may have of first requiring the
Security Trustee to proceed against or enforce any other right or security or
claim payment from any person before claiming from the Guarantor under this
Clause.



  17.7.2   This waiver applies irrespective of any law or any provision of a
Finance Document to the contrary.



17.8   Appropriations

Until all amounts which may be or become payable by the Guarantor have been
irrevocably paid in full, the Security Trustee may without affecting the
liability of the Guarantor under this Clause:



  17.8.1   refrain from applying or enforcing any other moneys, security or
rights held or received; or



  17.8.2   apply and enforce them in such manner and order as it sees fit
(whether against those amounts or otherwise).



17.9   Non-competition

Unless:



  17.9.1   all amounts which may be or become payable by the Guarantor have been
irrevocably paid in full; or



  17.9.2   the Agent otherwise directs

the Guarantor will not after a claim has been made or by virtue of any payment
or performance by it under this Clause:



  (a)   be subrogated to any rights, security or moneys held, received or
receivable by the Security Trustee;



  (b)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of its liability under this Clause;
or



  (c)   claim, rank, prove or vote as a creditor of its estate in competition
with the Security Trustee.



17.10   Additional Security

The rights of the Security Trustee under this Clause are in addition to and are
not in any way prejudiced by any other security now or subsequently held by it.



18.   INCREASED COST



18.1   Causes of increased cost

This Clause ý18 applies to any Bank (the “Affected Bank”) if as a result of
(a) the introduction of or any change in any applicable law, regulation or
official directive (whether or not having the force of law), or in the
interpretation thereof by any authority charged with the administration thereof
or by any court of competent jurisdiction, or (b) compliance with any directive,
request or requirement from any applicable governmental, fiscal or monetary
authority (whether or not having the force of law):



  18.1.1   there is any change in the basis of taxation (other than the basis of
taxation of the Affected Bank’s overall net income) of payments by the Account
Party to the Affected Bank;



  18.1.2   there is any change in the basis of taxation of payments by the
Affected Bank of principal or interest on, or otherwise in respect of, deposits
taken from third parties to enable the Affected Bank to issue any Letter of
Credit;



  18.1.3   any reserve, special deposit, cash ratio, liquidity or other
requirements are imposed, modified or deemed applicable against assets held by
or deposits in or for the account of, or loans by, the Affected Bank (including,
without limitation, any such requirements arising out of the implementation of
any regulations which may replace those set out in the statement of the Basle
Committee on Banking Regulations and Supervisory Practices dated July 1988 and
entitled “International Convergence of Capital Measurement and Capital
Structures”); or



  18.1.4   any other condition is imposed on the Affected Bank in respect of the
transactions contemplated by this Agreement or any other of the Finance
Documents,

            18.2    
and, as a result, the Affected Bank incurs an increased cost.
Types of increased cost

An increased cost is:



  18.2.1   any additional cost to the Affected Bank of issuing any Letter of
Credit or entering into this Agreement;



  18.2.2   any reduction in any amount payable or the effective return to the
Affected Bank under this Agreement; or



  18.2.3   the amount of any payment made by the Affected Bank or the amount of
any interest or other return forgone by the Affected Bank calculated by
reference to any amount received or receivable by the Affected Bank from any
other person who is a party to this Agreement or any Finance Documents.



18.3   Notification

The Affected Bank shall promptly notify the Agent, the other Banks and the
Account Party of any increased cost incurred by the Affected Bank.



18.4   Indemnification of Bank

The Account Party shall pay to the Affected Bank from time to time upon demand
such additional moneys as the Affected Bank shall specify to be necessary to
indemnify the Affected Bank for any increased cost.



18.5   No defence

It shall not be a defence to a claim by the Affected Bank under this Clause ý18
that any increased cost could have been avoided by the Affected Bank. However,
each Creditor Party shall, in consultation with the Account Party, take all
reasonable steps to mitigate any circumstances which arise or would result in
any amount becoming payable under or pursuant to Clause ý18, including, but not
limited to, its rights and obligations under the Finance Documents being moved
to an affiliate or another facility office.

              18.6   Market disruption         In this Agreement a “Market
Disruption Event” shall occur if:
 
    18.6.1     on or about noon on the Quotation Day the Screen Rate is not
available; or



  18.6.2   before close of business in London on the Quotation Day, the Agent
receives notification from a Bank (an “Affected Bank”) that the cost to it of
obtaining matching deposits in the London interbank market would be in excess of
LIBOR or that such Bank is unable on the Quotation Day to obtain matching
deposits in the London interbank market in sufficient amounts to enable it to
fund any applicable amount.

If a Market Disruption Event occurs and the Agent, the Affected Bank (if
applicable) and/or the Account Party so require, the Agent and the Account Party
shall enter into negotiations (for a period of not more than 30 days) with a
view to agreeing a substitute basis for determining a rate of interest. Any
alternative basis so agreed shall, with the prior consent of the Account Party
and all the Banks or (as the case may be) the Affected Bank, be binding on all
of the parties. In the absence of such agreement, LIBOR shall be determined by
the Agent to be equal to the cost of funds of the Banks (or the relevant one of
them) in obtaining such matching deposits, having used reasonable endeavours to
keep such costs to a minimum.



18.7   Separate debt

Any amount due from the Account Party under this Clause ý18 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
sums due under or in respect of this Agreement.



19.   ILLEGALITY



19.1   Causes of illegality

This Clause ý19 applies if the introduction of, or any change in, any applicable
law or regulation, or in the interpretation thereof by any authority charged
with the administration thereof or by any court of competent jurisdiction, makes
it unlawful for a Bank (the “Affected Bank”) to maintain or give effect to its
obligations under this Agreement.



19.2   Notification

The Affected Bank shall promptly notify the Agent, the other Banks and the
Account Party of the occurrence of any of the circumstances described in Clause
ý19.1.



19.3   Mandatory prepayment

On so notifying the Account Party, the Affected Bank’s obligations under this
Agreement shall terminate at the end of the expiry of 30 Banking Days’ notice
(unless the circumstances necessitate termination forthwith) and the Account
Party shall provide cash cover to the Affected Bank for all amounts for which
the Affected Bank is actually or contingently liable under all Letters of Credit
then outstanding promptly on demand on such termination.



19.4   Force majeure

No Bank will be liable for any failure on its part to issue any Letter of Credit
resulting, directly or indirectly, from any action, inaction or purported action
of any government or governmental agency or any strike, boycott or blockade or
any cause whatsoever outside its control.



20.   THE AGENT



20.1   Appointment of Agent

Each Bank hereby irrevocably appoints and authorises the Agent to act as its
agent under this Agreement and the other Finance Documents.



20.2   Agent’s powers and discretions

The Agent shall have the powers and discretions:



  20.2.1   which are expressly delegated to the Agent by the terms of this
Agreement and the other Finance Documents;



  20.2.2   which the applicable Majority Banks consider appropriate and give to
the Agent (generally or in a particular case) with the Agent’s consent;



  20.2.3   which the Agent considers to be reasonably incidental to the
discharge and performance of any of its functions under this Agreement or any of
the other Finance Documents or otherwise appropriate in the context of those
functions, including the exercise of any powers given to it by the applicable
Majority Banks; and



  20.2.4   to instruct the Issuing Bank to issue Letters of Credit on behalf of
the Banks.



20.3   Agent is agent only

The relationship between the Agent and each Bank is that of agent and principal
only. Nothing in this Agreement or the other Finance Documents shall constitute
the Agent a trustee or fiduciary for any Bank or any other person and no action
taken by the Banks pursuant hereto or thereto shall be deemed to constitute the
Banks a partnership, association, joint venture or other entity.



20.4   Agent to have no responsibility to Account Party

In performing its functions and duties under this Agreement and the other
Finance Documents, the Agent shall act solely as agent of the Banks and does not
assume and shall not be deemed to have assumed any responsibility, liability or
obligation (whether fiduciary or otherwise) towards, or relationship of agency
or trust with or for, the Account Party or any other Obligor in any
circumstances whatsoever.



20.5   Matters within Agent’s authority

Subject to Clause ý20.6 and the other provisions of this Agreement and the other
Finance Documents, the Agent is hereby irrevocably authorised by the Issuing
Bank and the Banks in their name and on their behalf (and shall, if so directed
by written notice from all of the Banks):



  20.5.1   to waive, modify, vary or otherwise amend or excuse performance of
any provisions of this Agreement or any of the other Finance Documents; and



  20.5.2   to enforce or take or refrain from taking any other action or
proceedings with regard to this Agreement or any of the other Finance Documents,



20.6   Notification of proposed waivers and amendments

Except in cases where the Agent is of the opinion that the Banks would be
prejudiced by any delay in the Agent enforcing or taking action, in which event
the Agent may, but shall not be obliged to, enforce or take action without prior
notification to the Banks, the Agent shall be obliged to notify the Banks if it
proposes to waive, modify, vary or otherwise amend or excuse performance of any
provision of this Agreement or any of the other Finance Documents or to enforce
or take or refrain from taking any action under Clause ý15.2 and the Agent shall
not be entitled to proceed with that proposal unless the applicable Majority
Banks shall give notice to the Agent agreeing to that proposal. The Agent shall
be entitled to cancel that proposal if written notice pursuant to this Clause
ý20.6 is not received within 5 days of the Banks being so notified by the Agent.



20.7   Agent to act in accordance with instructions of applicable Majority Banks

Subject to the provisions of this Agreement and the other Finance Documents, the
Agent agrees to act with respect to this Agreement and the other Finance
Documents in accordance with the written instructions of the applicable Majority
Banks. Any such instructions given by the applicable Majority Banks shall be
binding on all the Banks. In the absence of any such instructions, the Agent
shall not be obliged to act.



20.8   Agent not required to act

In no event shall the Agent be required to take any action which exposes, or is
likely to expose, the Agent to personal liability or which is contrary to the
provisions of:

            20.9    
20.8.1this Agreement or any of the other Finance Documents; or
20.8.2any law, regulation or directive.
Provision of copy documents to Banks

The Agent shall furnish each Bank with copies of:



  20.9.1   any documents received by it under Clause ý10 (but the Agent shall
not be obliged to review or check the accuracy or completeness thereof); and



  20.9.2   if requested by any Bank, with copies of all documents received by
the Agent under Clause ý10.



20.10   Provision of copy communications to Agent

Each Bank will, promptly after receipt or despatch thereof, forward to the Agent
a copy of any communication:



  20.10.1   sent by that Bank to the Account Party or any other Obligor; or



  20.10.2   received by that Bank from the Account Party or any other Obligor
and, in each case, relating to this Agreement or any of the Finance Documents.



20.11   Distributions of sums received and deductions by Agent

The Agent shall (subject to Clause ý5.2) distribute promptly to each Bank its
due proportion of all sums received by the Agent on behalf of the Banks under
this Agreement or any of the other Finance Documents, subject to the Agent’s
right to deduct and withhold from any such payment any amount which is then (or
which will, upon demand by the Agent, become) due and payable to the Agent from
that Bank.



20.12   Agent’s retention of fees and expenses

The Agent may retain for its own use and benefit (and shall not be liable to
account to any Bank for all or any part of) any sums received by it by way of
fees (and not payable to any Bank) or by way of reimbursement of expenses
incurred by it.



20.13   Waiver on instructions of Majority Banks

Subject to Clauses ý20.6 and ý20.14, the provisions of this Agreement and any of
the other Finance Documents may be waived, and (subject to the written agreement
of each of the other parties thereto, other than the Banks) varied or amended,
by the Agent acting on the written instructions of the applicable Majority
Banks, in each case evidenced by an instrument in writing, and any such waiver,
variation or amendment shall be binding upon all the Banks.



20.14   Consent of Agent and all Banks required

Nothing in Clause ý20.13 shall authorise the effecting, without the prior
written consent of the Agent and all of the Banks, of:



  20.14.1   any change in the definitions of “Majority Banks”, “Finance
Documents” or “Letter of Credit”;



  20.14.2   any change in the date for, or alteration in the amount (or the
basis of determining the amount) of, any payment of principal, interest, fees or
other amounts payable under this Agreement;



  20.14.3   any change in a Bank’s Commitment;



  20.14.4   any extension of the Commitment Period;



  20.14.5   any change to Clauses ý2, ý3, ý4, ý6, ý8, ý9, ý10, ý11, ý13, ý14,
ý15, ý16, ý20, ý24 or ý30;



  20.14.6   the release of any of the security created by or pursuant to the
Finance Documents (or any of them); or



  20.14.7   any other matter in respect of which the terms of this Agreement or
any other of the Finance Documents expressly requires the agreement of all the
Banks.



20.15   Account Party’s reliance upon Agent

At all times throughout the Security Period the Account Party shall be entitled
to rely upon the advice of the Agent as to the giving of any approvals or
consents or the exercise of any discretions by the Banks or any other act of the
Banks as required by this Agreement and/or the other Finance Documents or any of
them.



20.16   Consultation by Agent with Banks

The Agent shall, subject to Clause ý20.6, at all times:



  20.16.1   consult with the Banks before giving any approvals or consents or
exercising any discretions or performing any other act which may be given or
exercised or performed by the Agent under this Agreement or any of the other
Finance Documents; and



  20.16.2   keep the Banks informed of each and every approval or consent given
and each exercise of any such discretion and each performance of any such other
act which the Agent may have performed on behalf of the Banks as required by
this Agreement or any of the other Finance Documents.



20.17   Consent of Agent required

Notwithstanding the provisions of Clause ý20.13 and ý20.14, no provision of this
Agreement or of any other of the Finance Documents which in any way relates to
the duties, functions, powers or responsibilities of the Agent may be amended,
waived or suspended without the prior consent of the Agent.



21.   THE SECURITY TRUSTEE



21.1   Trust Property defined

In this Clause ý21, “Trust Property” means:



  21.1.1   all rights, title and interests that may be mortgaged, charged,
pledged or assigned in favour of the Security Trustee under or by virtue of this
Agreement and the other Finance Documents;



  21.1.2   all rights granted to, or held or exercisable by, the Security
Trustee by virtue of this Agreement and the other Finance Documents;



  21.1.3   all moneys and other assets, which are received or recovered by or on
behalf of the Security Trustee under or by virtue of any of the foregoing
rights, including as a result of the enforcement or exercise of any such right;
and



  21.1.4   all moneys and other assets accrued in respect of or derived from any
of the foregoing.



21.2   Duties of Security Trustee

The Security Trustee shall:



  21.2.1   hold the Trust Property on trust for the Banks in accordance with
provisions of this Agreement and the other Finance Documents; and



  21.2.2   perform and exercise the rights and benefits vested in it and deal
with the Trust Property in accordance with the provisions of this Agreement and
the other Finance Documents.



21.3   Security Trustee to have no responsibility to Account Party

The Security Trustee does not assume and shall not be deemed to have assumed any
responsibility, liability or obligation (whether fiduciary or otherwise)
towards, or relationship of agency or trust with or for, the Account Party or
any other Obligor in any circumstances whatsoever.



21.4   Security Trustee’s powers and discretions

The Security Trustee shall have the powers and discretions:



  21.4.1   which are expressly delegated to the Security Trustee by the terms of
this Agreement and the other Finance Documents;



  21.4.2   which the applicable Majority Banks consider appropriate and give to
the Security Trustee (generally or in a particular case) with the Security
Trustee’s consent;



  21.4.3   which the Security Trustee considers to be reasonably incidental and
conducive to the discharge and performance of any of its functions under this
Agreement or any of the other Finance Documents or otherwise appropriate in the
context of those functions, including the exercise of any powers given to it by
the applicable Majority Banks; and



  21.4.4   which are conferred on a trustee by the Trustee Act 1925 and any
other applicable law for the time being in force.



21.5   Security Trustee to act in accordance with instructions of applicable
Majority Banks

Subject to the provisions of the Agreement and the other Finance Documents, the
Security Trustee agrees to act with respect to this Agreement and the other
Finance Documents in accordance with the written instructions of the Agent, or,
if the Agent and the Security Trustee are the same person, the applicable
Majority Banks. Any such instructions given by the applicable Majority Banks
shall be binding on all the Banks. In the absence of any such instructions, the
Security Trustee shall not be obliged to act.



21.6   Security Trustee not required to act

In no event shall the Security Trustee be required to take any action which
exposes, or is likely to expose, the Security Trustee to personal liability or
which is contrary to the provisions of:

            21.7    
21.6.1this Agreement or any of the other Finance Documents; or
21.6.2any law, regulation or directive.
Provision of copy documents to Banks

The Security Trustee shall furnish the Agent, or, if the Agent and the Security
Trustee are the same person, each Bank, with copies of any documents received by
it under or in connection with this Agreement or any other Finance Documents
which it considers to be of material importance to the Banks.



21.8   Transfer of moneys to Agent

The Security Trustee shall, except as expressly stated to the contrary in this
Agreement or any other Finance Document, transfer any moneys forming part of the
Trust Property to the Agent for application in accordance with the relevant
provisions of this Agreement and the other Finance Documents, subject to the
Security Trustee’s right to deduct and withhold from any such payment any amount
which is then (or which will, upon demand by the Security Trustee, become) due
and payable to it, or to any receiver or agent appointed by it, under the
Finance Documents.



21.9   Security Trustee’s retention of fees and expenses

The Security Trustee may retain for its own use and benefit (and shall not be
liable to account to any Bank for all or any part of) any sums received by it by
way of fees (and not payable to any Bank) or by way of reimbursement of expenses
incurred by it.



21.10   Release of security

At the end of the Security Period the Security Trustee shall release without any
recourse, warranty or covenants for title whatsoever, all security granted to it
pursuant to the Finance Documents then held by it, whereupon the Security
Trustee shall be discharged from all liabilities and obligations under this
Agreement and the other Finance Documents.



21.11   Perpetuity period

The perpetuity period applicable to the trusts created by this Clause ý21 is
80 years from the date of this Agreement.



22.   RETIREMENT OF A SERVICE BANK



22.1   Resignation of Service Bank

A Service Bank may at any time resign its appointment under this Agreement by
giving the Obligors and the other Banks not less than 30 days prior written
notice to that effect.



22.2   Appointment of successor by Majority Banks

After the giving by a Service Bank of a notice of termination the Majority Banks
may in writing appoint a successor.



22.3   Appointment by retiring Service Bank

If no such successor is appointed within the period specified in Clause ý22.1,
the relevant Service Bank may appoint as its successor any reputable bank or
financial institution with an office in London.



22.4   Consequence of change of Service Bank

Upon the acceptance by a successor to a Service Bank of its appointment, which
acceptance shall be in such form as the Majority Banks shall approve:



  22.4.1   that successor shall become bound by all the obligations of that
Service Bank and become entitled to all the rights, privileges, powers,
authorities and discretions of that Service Bank under this Agreement and the
other Finance Documents;



  22.4.2   the obligations of that Service Bank under this Agreement and the
other Finance Documents shall terminate but without prejudice to any liabilities
which that Service Bank may have incurred prior to that termination;



  22.4.3   that Service Bank shall be discharged from any further liability or
obligations under this Agreement and the other Finance Documents; and



  22.4.4   the provisions of this Agreement and the other Finance Documents
shall continue in effect for the benefit of that Service Bank in respect of any
action taken or omitted to be taken by it or any event occurring before the
termination of its obligations pursuant to this Clause ý22.



23.   LIMITS OF THE SERVICE BANKS’ OBLIGATIONS



23.1   No duty to enquire

Neither Service Bank shall be obliged to ascertain or enquire:



  23.1.1   either initially or on a continuing basis, as to the credit or
financial condition or affairs of the Account Party, any other Obligor or any
other person;



  23.1.2   as to the performance or observance by the Account Party or any other
Obligor of any of the terms and conditions of this Agreement or any of the other
Finance Documents or any other agreement; or



  23.1.3   whether any Event of Default or Potential Event of Default has
occurred, and until it shall have actual knowledge or express notice to the
contrary, the Agent shall be entitled to assume that no Event of Default or
Potential Event of Default has occurred.



23.2   Responsibilities excluded

Neither Service Bank and none of their respective officers, employees or agents
shall be responsible to any other Bank for:



  23.2.1   any failure or delay in performance, or breach by the Account Party
of their obligations under this Agreement or any of the other Finance Documents
or any other agreement or any failure or delay in performance, or breach by any
of the other Obligors, of their respective obligations under any of the Finance
Documents or any other agreement; or



  23.2.2   any recitals, statements, representations or warranties in, or for
the legality, validity, effectiveness, enforceability, admissibility in evidence
or sufficiency of, this Agreement or any of the other Finance Documents or any
other agreement; or



  23.2.3   the legality, validity, effectiveness or enforceability of any of the
security created, or purported to be created, pursuant to any of the Finance
Documents.



23.3   Limitation of liability



  23.3.1   Neither Service Bank and none of their respective officers, employees
or agents shall be liable for any loss, damage or expense suffered or incurred
by the Account Party or any Bank or any other person in consequence of any
action taken or omitted to be taken by it under this Agreement or any of the
other Finance Documents or in connection herewith or therewith unless caused by
its fraud, misconduct or negligence.



  23.3.2   Without prejudice to the provisions of Clause ý23.3.1, none of the
other parties to this Agreement shall take any proceedings against any officer,
employee or agent of a Service Bank in respect of any claim which it may have
against that Service Bank or in respect of any act or omission (including,
without limitation, misconduct or negligence) by that officer, employee or agent
in relation to this Agreement or any of the other Finance Documents.



23.4   Banks’ representations and undertakings

Each Bank:



  23.4.1   severally represents and warrants to the Service Banks that it has
made its own independent investigation of the financial condition and affairs of
the Account Party and the other Obligors in connection with the entry by that
Bank into this Agreement and in that respect has not relied on any information
provided to it by either Service Bank; and



  23.4.2   undertakes that it will continue to make its own independent
appraisal of the creditworthiness of the Account Party and the other Obligors
and will not rely on any information provided to it by either Service Bank.



23.5   Indemnification by Banks of Service Banks

The Banks agree (which agreement shall survive payment of all sums due under
this Agreement) to indemnify each Service Bank (to the extent not reimbursed by
the Account Party) rateably according to their respective Commitments from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against that
Service Bank:



  23.5.1   in performing its functions or duties under this Agreement or any of
the other Finance Documents; or



  23.5.2   in connection with any action taken or omitted to be taken by that
Service Bank in enforcing or preserving or attempting to enforce or preserve the
rights of the Banks under this Agreement or any of the other Finance Documents
or any other documents or security.



23.6   Service Banks’ rights

Each Service Bank may:



  23.6.1   engage and pay for the advice and services of any lawyers,
accountants or other experts whose advice or services may to that Service Bank
seem necessary or desirable and that Service Bank shall be entitled to rely on
the advice and opinions of such lawyers, accountants and other experts and shall
not be liable to any of the other parties hereto for any of the consequences of
any such reliance;



  23.6.2   perform all or any of its functions and duties hereunder or under the
Finance Documents through employees or agents or any office or branch of that
Service Bank from time to time selected by it and notified to the other parties
hereto;



  23.6.3   rely on any communication or document believed by it to be genuine
and correct and to have been communicated or signed by the person by whom it
purports to be communicated or signed and shall not be liable to any of the
other parties hereto for any of the consequences of such reliance; and



  23.6.4   without liability to account, make loans to, accept deposits from and
generally engage in any kind of banking or trust business with the Account Party
or the other Obligors as though that Service Bank was not a Service Bank.



23.7   Service Banks as Banks

If it is also a Bank, each Service Bank shall have the same rights and powers
under this Agreement as any other Bank and may exercise those rights and powers
as though it were not a Service Bank.



24.   SHARING OF PAYMENTS



24.1   Relevant circumstances

This Clause ý24 applies if any Bank (the “Sharing Bank”) at any time receives or
recovers (whether by way of voluntary or involuntary payment, by virtue of the
exercise of its legal rights, including, but not limited to, the right of
set-off, counterclaim or otherwise howsoever) the whole or any part of any
amounts due to it from the Account Party under this Agreement or any of the
other Finance Documents otherwise than by distribution from the Agent in
accordance with the terms of this Agreement.



24.2   Payment by Sharing Bank to Agent

Subject to Clauses ý24.3 and ý24.4:



  24.2.1   the Sharing Bank shall forthwith pay to the Agent the full amount or
(as the case may be) an amount equal to the equivalent of the full amount so
received or recovered;



  24.2.2   as between the Account Party and the Sharing Bank, the Account Party
shall remain or again become indebted to such Sharing Bank under this Agreement
in the amount so paid as if it had not been received or recovered as aforesaid;
and



  24.2.3   the Agent shall treat the amount so paid as if it were a payment by
the Account Party on account of amounts due from the Account Party under this
Agreement or any of the other Finance Documents for distribution to the Sharing
Bank and such of the other Banks in the proportions in which the Sharing Bank
and the other Banks would have been entitled to receive such amount had it been
paid by the Account Party to the Agent hereunder or under such Finance
Documents.



24.3   Refund by Agent

Any payment and adjustment made pursuant to Clause ý24.2 shall be subject to the
condition that, if the amount (or any part thereof) so paid by the Sharing Bank
to the Agent subsequently falls to be repaid by the Sharing Bank to the Account
Party or any other person, then each of the Banks which has received any part
thereof from the Agent shall repay the amount received by it to the Sharing
Bank, together with such amount (if any) as is necessary to reimburse the
Sharing Bank the appropriate portion of any interest it has been obliged to pay
when repaying such amount as aforesaid, and the relevant adjustments pursuant to
Clause ý24.2 shall be cancelled.



24.4   No sharing required

A Sharing Bank which has commenced or joined in an action or proceeding in any
court to recover sums due to it under this Agreement or any of the other Finance
Documents, and pursuant to a judgment obtained therein or a settlement or
compromise of that action or proceeding shall have received any amount, shall
not be required to share any proportion of that amount with a Bank which has the
legal right to, but does not, join in such action or proceeding or commence and
diligently prosecute a separate action or proceeding to enforce its rights under
this Agreement or any of the other Finance Documents in the same or another
court.



24.5   Matters notifiable

Each Bank shall promptly give notice to the Agent of:



  24.5.1   the institution by that Bank of a legal action or proceedings against
the Account Party under this Agreement or under any of the other Finance
Documents or in connection therewith as soon as practicable thereafter (and, in
any event, within 5 Banking Days); and



  24.5.2   the receipt or recovery by that Bank of any amount due and payable by
the Account Party under this Agreement or under any of the other Finance
Documents which is received or recovered otherwise than through the Agent.

Upon receipt of any such notice the Agent will as soon as practicable thereafter
notify the other Banks.



25.   ASSIGNMENTS AND TRANSFERS



25.1   Successors and assigns

This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.



25.2   No assignment by Account Party

The Account Party may not assign or transfer all or any of its rights, benefits
or obligations under this Agreement or under any of the other Finance Documents
without the prior written consent of the Agent with the Majority Banks’
authority.



25.3   Transfer by Banks

Any Bank (the “Transferor Bank”) may, with the prior written consent (such
consent not to be unreasonably withheld or delayed) of the Account Party
transfer all or any of its rights and/or obligations in its capacity as a Bank
under this Agreement and under the other Finance Documents to another bank or
financial institution (the “Transferee Bank”). That transfer shall be effected
by the delivery by the Transferor Bank to the Agent of a Transfer Certificate
executed by the Transferor Bank and the Transferee Bank. Any such transfer shall
not be effective unless it is effected by a Transfer Certificate.



25.4   Signature of Transfer Certificate

The Agent shall as soon as practicable but not later than the 5th Banking Day
after receipt by it of a Transfer Certificate:



  25.4.1   sign the Transfer Certificate on behalf of the Obligors, itself and
each of the other Banks; and



  25.4.2   give notice to the Obligors and the Banks of receipt, and attaching a
copy, duly signed by it, of that Transfer Certificate.



25.5   Authorisation of Agent to sign Transfer Certificate

The Account Party, each Bank and the Security Trustee irrevocably authorise the
Agent to sign any Transfer Certificate on its behalf.

              25.6   Effective date of Transfer Certificate     A Transfer
Certificate shall be effective on the later of:
 
    25.6.1     the date specified in that Transfer Certificate; and



  25.6.2   the date of receipt by the Obligors and the Banks of the notice given
by the Agent pursuant to Clause ý25.4.2.



25.7   Effect of Transfer Certificate

A Transfer Certificate shall have effect in accordance with the following:



  25.7.1   to the extent that in that Transfer Certificate the Transferor Bank
seeks to transfer its rights and/or its obligations under this Agreement and the
other Finance Documents, each Obligor and the Transferor Bank shall each be
released from further obligations to the other under this Agreement and the
other Finance Documents and their respective rights against each other shall be
cancelled (such rights and obligations being referred to in this Clause ý25.7 as
“discharged rights and obligations”);



  25.7.2   each Obligor, the Transferee Bank and the other Banks shall each
assume obligations towards each other and/or acquire rights against each other
which differ from the discharged rights and obligations only insofar as the
Transferee Bank has assumed and/or acquired the same in place of the Transferor
Bank;



  25.7.3   the Transferee Bank and the other Banks shall acquire the same rights
and assume the same obligations between themselves as they would have acquired
and assumed had the Transferee Bank been an original party to this Agreement as
a Bank with the rights and/or obligations acquired or assumed by it as a result
of that transfer; and



  25.7.4   nothing in that Transfer Certificate shall operate to release the
Transferor Bank from any obligation of confidentiality to any Obligor under or
in connection with this Agreement or from any claim that any Obligor may have
against it in tort.



25.8   Transfer fee

The Transferee Bank shall pay to the Agent for its own account a transfer fee of
£2,000 on the date on which the transfer effected by the relevant Transfer
Certificate becomes effective.



25.9   Sub participation by Banks

Any Bank may at any time, sub-participate all or any of its rights and/or
obligations under this Agreement and the other Finance Documents.



25.10   Disclosure of information

Any Bank may disclose in confidence (on the basis that such Bank may disclose
the information to any potential Transferee Bank, assignee or sub-participant,
or to any other party with whom it may propose to enter into contractual
relations in connection with this Agreement or any other of the Finance
Documents, provided that at the time of such disclosure the Agent informs the
Banks that the information was provided on a confidential basis and the Banks
treat and hold such information for all purposes as confidential) to any
potential Transferee Bank, assignee or sub-participant, or to any other party
with whom it may propose to enter into contractual relations in connection with
this Agreement or any other of the Finance Documents, such information about the
Account Party and the other Obligors and their respective businesses, assets or
financial condition as that Bank shall consider appropriate.



25.11   Change of lending office

Any Bank may at any time and from time to time change its lending office by
giving notice to the Agent and that change shall be effective on the later of:



  25.11.1   the date specified in that notice; and



  25.11.2   the date of receipt by the Agent of that notice from that Bank.

The Agent shall promptly notify the Obligors and the other Banks of any notice
received by it pursuant to this Clause ý25.11.



25.12   Delegation

Any Bank may at any time and from to time to time delegate any one or more of
its rights, powers and/or obligations under this Agreement and the other Finance
Documents to any person provided that the delegating Bank informs the delegate
that all information provided by the delegating Bank to the delegate in
connection with such delegation was provided to the delegating Bank on a
confidential basis and the delegate treats and holds such information for all
purposes as confidential).



25.13   Further assurance

The Account Party undertakes to do or to procure all such acts and things and to
sign, execute and deliver or procure the signing, execution and delivery of all
such instruments and documents as the Agent may reasonably require for the
purpose of perfecting any such permitted assignment, transfer,
sub-participation, change or delegation as aforesaid.



25.14   Register

The Agent shall keep a register of all the Banks for the time being with details
of their respective Commitments and lending offices and shall provide any other
party to this Agreement (at that party’s expense) with a copy of the register on
request.



26.   SET-OFF



26.1   Set-off

The Account Party authorises each Bank without prejudice to any of that Bank’s
rights at law in equity or otherwise, at any time and without notice to the
Account Party:



  26.1.1   to combine and/or consolidate all or any accounts (whether current,
deposit, loan or of any other nature whatsoever, whether subject to notice or
not and in whatever currency) of the Account Party with any branch of that Bank;



  26.1.2   to apply any credit balance (whether or not then due) on any such
account or accounts of the Account Party in or towards satisfaction of any sum
due and payable by the Account Party but not paid to that Bank under this
Agreement and/or any of the Finance Documents; and



  26.1.3   to do in the name of the Account Party and/or that Bank all such acts
and execute all such documents as may be necessary or expedient to effect such
application.



26.2   Purchase of other currencies

For all or any of the above purposes, each Bank is authorised to purchase with
the moneys standing to the credit of such account or accounts any such other
currency or currencies as may be necessary to effect such application. A Bank
shall not be obliged to exercise any right given to it by this Clause ý26.



27.   MISCELLANEOUS



27.1   Time of essence

Time is of the essence as regards every obligation of the Account Party under
this Agreement and the other Finance Documents, but no delay or omission by any
Bank to exercise any right, power or remedy vested in it under this Agreement or
any other of the Finance Documents or by law shall impair such right, power or
remedy, or be construed as a waiver of, or as an acquiescence in, any default by
the Account Party.



27.2   No waiver

If any Bank on any occasion agrees to waive any such right, power or remedy,
such waiver shall not in any way preclude or impair any further exercise thereof
or the exercise of any other right, power or remedy.



27.3   Waivers to be in writing

Any waiver by any Bank of any provision of this Agreement or any other of the
Finance Documents, and any consent or approval given by any Bank, shall only be
effective if given in writing and then only strictly for the purpose and upon
the terms for which it is given.



27.4   Amendments to be in writing

Neither this Agreement nor any of the other Finance Documents may be amended or
varied orally but only by an instrument signed by the applicable Majority Banks
or all the Banks (as may be applicable) or, as the case may be, the Agent and/or
the Security Trustee on behalf of the applicable Majority Banks or all the Banks
(as may be applicable), and each of the other parties thereto.



27.5   Remedies cumulative

The rights, powers and remedies of the Banks contained in this Agreement and the
other Finance Documents are cumulative and not exclusive of each other nor of
any other rights, powers or remedies conferred by law, and may be exercised from
time to time and as often as the Banks may think fit.



27.6   Severability

If at any time one or more of the provisions of this Agreement or any other of
the Finance Documents is or becomes invalid, illegal or unenforceable in any
respect under any law by which it may be governed or affected, the validity,
legality and enforceability of the remaining provisions shall not be in any way
affected or impaired as a result.



27.7   Counterparts

This Agreement may be executed in any number of counterparts and all such
counterparts taken together shall be deemed to constitute but one and the same
instrument.



27.8   Conclusiveness of Bank’s certificates

The certificate or determination of a Bank of a rate or amount under this
Agreement and any other Finance Document is, in the absence of manifest error,
prima facie evidence of the matters to which it relates and is binding on the
Account Party.



27.9   Previous offers by the Banks superseded

This Agreement shall in all respects supersede the terms of any offer or
commitment with respect to the Facility made by or on behalf of the Banks to the
Account Party or its agents prior to the date of this Agreement (save for any
provision relating to payment of the Banks’ fees and expenses).



28.   FURTHER ASSURANCE

The Account Party shall, upon demand, and at its own expense, sign, perfect, do,
execute and register all such further assurances, documents, acts and things as
the Agent may reasonably require for the purpose of more effectually
accomplishing or perfecting the transaction or security contemplated by this
Agreement.



29.   NOTICES



29.1   Addresses

All notices (which expression includes any demand, request, consent or other
communication) to be given by one party to the others under this Agreement and
the other Finance Documents shall be in writing and (unless delivered
personally) shall be given by telefax or first class pre paid post (airmail if
sent internationally) and be addressed:

            29.1.1    
in the case of the Agent, as follows:
       
London Wall
London EC2M 5TQ
       
Telefax No: + 44 207 767 7507
Attn: Nick Marchant / Paul Meade
  29.1.2    
in the case of the Issuing Bank:
       
London Wall
London EC2M 5TQ
       
Telefax No: + 44 207 767 7531
Attn: Nigel Burman / John Crosland
  29.1.3    
in the case of the Security Trustee, as follows:
       
London Wall
London EC2M 5TQ
       
Telefax No:+ 44 207 767 7507
Attn: Nick Marchant / Paul Meade
29.1.4
29.1.5  
in the case of a Bank at the address set out beneath its name in ýSchedule 1;
and
in the case of the Account Party, as follows:
       
Max House
2 Front Street
Hamilton, Bermuda HM11
       
Telefax No:001 295 8899
Attn:Chief Financial Officer
       
with a copy to the Guarantor, as follows:
       
Max House
2 Front Street
Hamilton, Bermuda HM11

                     
Telefax No:
Attn:
  001 295 8899
Chief Financial Officer   29.2    
Changes of address
 


If any Bank or the Account Party wishes to change its or their address for
communication, the one shall give to the others not less than 5 Banking Days’
notice in writing of the change desired.



29.3   Deemed receipt of notices

Notices addressed as provided above shall be deemed to have been duly given when
despatched (in the case of telefax), when delivered (in the case of personal
delivery), 2 days after posting (in the case of letters sent within the same
country), or 5 days after posting (in the case of letters sent internationally
by overnight courier service only), provided that notices to the Agent or the
Security Trustee shall be effective only upon their actual receipt by the Agent
or the Security Trustee (as appropriate). In each of the above cases any notice
received on a non-working day or after business hours in the country of receipt
shall be deemed to be given on the next following working day in such country.



29.4   English language

All notices and documents to be given or delivered pursuant to or otherwise in
relation to this Agreement and the other Finance Documents shall be in the
English language or be accompanied by a certified English translation.



30.   APPLICABLE LAW AND JURISDICTION



30.1   Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.



30.2   Submission to jurisdiction

Each of the Account Party and the Guarantor hereby irrevocably agrees for the
exclusive benefit of the Banks that the English courts shall have jurisdiction
in relation to any dispute (including any dispute in connection with any
non-contractual obligations arising out of or in connection with this Agreement)
and any suit, action or proceeding (referred to together in this Clause ý30 as
“Proceedings”) which may arise out of or in connection with this Agreement
and/or any of the other Finance Documents, and for such purposes irrevocably
submits to the jurisdiction of such courts



30.3   Service of process

The Guarantor hereby irrevocably agrees:



  30.3.1   that, for the purpose of Proceedings in England, any legal process
may be served upon Sisec Limited of 21 Holborn Viaduct, London EC1A 2DY which is
hereby authorised to accept service on behalf of the Guarantor, which shall be
deemed to be good service on the Guarantor; and



  30.3.2   that throughout the Security Period it will maintain a duly appointed
process agent in England, duly notified to the Agent, and that failure by any
such process agent to give notice thereof to it shall not impair the validity of
such service or of a judgment or order based thereon.



30.4   Choice of forum

Nothing in this Clause ý30 shall affect the right of any Bank to serve process
in any manner permitted by law or limit the right of any Bank to take
Proceedings against the Account Party or the Guarantor in any other court of
competent jurisdiction, nor shall the taking of Proceedings in one or more
jurisdictions preclude the taking of Proceedings by any Bank in any other
jurisdiction, whether concurrently or not.

Neither the Account Party nor the Guarantor shall commence any Proceedings in
any country other than England in relation to any matter arising out of or in
connection with this Agreement and/or any of the other Finance Documents.



30.5   Forum convenience

Each of the Account Party and the Guarantor irrevocably waives any objection
which it may now or hereafter have on the grounds of inconvenient forum or
otherwise to Proceedings being brought in any such court as is referred to in
this Clause ý30.



30.6   Consent

Each of the Account Party and the Guarantor consents generally in respect of any
Proceedings arising out of or in connection with this Agreement to the giving of
any relief or the issue of any process in connection with such Proceedings,
including without limitation, the making, enforcement or execution against any
property or assets whatsoever of any order or judgment which may be made or
given in such Proceedings.



30.7   Waiver of immunity

To the extent that the Account Party or the Guarantor may be entitled in any
jurisdiction to claim for itself or its property or assets immunity in respect
of their respective obligations under this Agreement from service of process,
jurisdiction, suit, judgment, execution, attachment (whether before judgment, in
aid of execution or otherwise) or legal process, or to the extent that in any
such jurisdiction there may be attributed to it or its property or assets such
immunity (whether or not claimed), both the Account Party and the Guarantor
irrevocably agree not to claim and irrevocably waive such immunity to the
fullest extent permitted by the laws of such jurisdiction.

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

SCHEDULE 1

3

BANKS AND COMMITMENTS

              Bank   Lending Office   Commitment         £
 
        90,000,000  
ING Bank N.V., London Branch
  60 London Wall, London EC2M 5TQ  

 
      £ 90,000,000  
 
           

INITIAL CORPORATE MEMBERS

Max Corporate Capital 2 Limited

Max Corporate Capital 3 Limited

Max Corporate Capital 4 Limited

Max Corporate Capital 5 Limited

Max Corporate Capital 6 Limited

SCHEDULE 2

4

CONDITIONS PRECEDENT DOCUMENTS AND EVIDENCE

The documents and evidence referred to in Clause ý10.1.3 are as follows:



1.   Certified copies of the memorandum and articles of incorporation or
equivalent constitutional documents of each Obligor.



2.   A certificate of good standing for each Obligor (other than any Obligor
whose jurisdiction of incorporation is the United Kingdom) or other evidence
that each such Obligor is in good standing in its country of incorporation.



3.   A certificate of incumbency of each Obligor, signed by the secretary or a
director of that Obligor stating its officers and directors.



4.   Certified copies of resolutions duly passed by the directors of each
Obligor and, if appropriate and requested by the Agent, the shareholders of each
Obligor (other than the Guarantor) at separate meetings evidencing approval of
the transactions contemplated by this Agreement and the other Finance Documents
and authorising the execution of the same.



5.   The original or a certified copy of any power of attorney issued by each
Obligor in favour of any person or persons executing this Agreement and the
other Finance Documents.



6.   Certified copies of all licences, authorisations, approvals and consents
required in connection with the execution, delivery, performance, validity and
enforceability of the Finance Documents.



7.   A certificate of an authorised signatory of the Account Party confirming
that utilising the Total Commitments in full would not breach any limit binding
on the Account Party.



8.   A certified copy of the 2007 Max Corporate 2 QSA.



9.   Certified copies of the audited consolidated financial statements for the
financial year ending on 31 December 2007 for Max Capital and such financial
information as to each other Obligor as the Agent shall reasonably request.



10.   The Finance Documents referred to in Clause ý11.2 and all documents,
instruments, notices and acknowledgements thereto required under those Finance
Documents duly executed by the relevant Obligors.



11.   Evidence that the Deposit Account has been duly opened by the Account
Party and that all board resolutions, mandates, signature cards and other
documents or evidence required in connection with the opening, maintenance and
operation of that account have been duly delivered to the Agent.



12.   Such certificates and documents as each Bank may require to comply with
the money laundering prevention procedures then applicable to it.



13.   Evidence that the agent of the Guarantors has accepted its appointment for
service of process in England.



14.   Favourable opinions from the Agent’s legal advisers with respect to each
Obligor, and the overall transaction contemplated by this Agreement, in such
terms as the Agent may require.



15.   The Investment Collateral has been deposited in the Collateral Account
with the Custodian to the extent (if any) required under this Agreement.



16.   Evidence as to the arrangements and timetable regarding Completion as the
Agent shall reasonably request.



17.   A copy of each Lloyd’s Security and Trust Deed, duly executed by the
Account Party or a Corporate Member.



18.   Evidence that all fees and expenses then due and payable from the Account
Party under this Agreement have been or will be paid by the first Issuance Date.

SCHEDULE 3

5

FORM OF TRANSFER CERTIFICATE
TRANSFER CERTIFICATE

Banks are advised not to employ Transfer Certificates or otherwise to assign or
transfer interests in the Agreement without first ensuring that the transaction
complies with all applicable laws and regulations, including the Financial
Services and Markets Act 2000 and regulations made thereunder and similar
statutes which may be in force in other jurisdictions.

      To:  
[?] as agent on its own behalf and for and on behalf of the
Account Party and Banks defined in the Agreement referred to
below:
Attention:  
[?]



1.   This Transfer Certificate relates to a facility agreement (the “Facility
Agreement”) dated [?] 2008 and made between (1) Max UK Holdings Ltd. as Account
Party (the “Account Party”) and Applicant, (2) Max Capital Group Ltd. as
Guarantor, (3) the banks and financial institutions defined therein as banks
(the “Banks”), (4) ING Bank NV, London Branch as Agent, (5) ING Bank NV, London
Branch as Issuing Bank and (6) ING Bank NV, London Branch as Security Trustee
(as the same may from time to time be amended or varied).



2.   Terms defined in the Facility Agreement shall, unless otherwise defined
herein, have the same meanings when used in this Transfer Certificate.



3.   In this Certificate:

"Relevant Party” means each Obligor and each Bank;

"Transferor Bank” means [full name] of [lending office]; and

"Transferee Bank” means [full name] of [lending office].



4.   The Transferor Bank as beneficial owner hereby transfers to the Transferee
Bank absolutely in accordance with Clause [?]. of the Facility Agreement all its
rights and benefit (present, future or contingent) under the Facility Agreement
and the other Finance Documents to the extent of [?] per cent. ([?]%) of the
Transferor Bank’s Contribution outstanding, details of which are set out below:

          Transferor Bank's Contribution   Amount to be Transferred



5.   By virtue of this Transfer Certificate and Clause [?]. of the Facility
Agreement the Transferor Bank is discharged [entirely from its Commitment][from
[?] per cent. of its Commitment].



6.   The Transferee Bank hereby requests the Agent and the Banks to accept the
executed copies of this Transfer Certificate as being delivered pursuant to and
for the purposes of Clause [?] of the Facility Agreement so as to take effect in
accordance with the terms thereof on [?].



7.   The Transferee Bank:



7.1   confirms that it has received copies of the Facility Agreement and the
other Finance Documents together with such other documents and information as it
has required in connection with the transaction contemplated thereby;



7.2   confirms that it has not relied and will not hereafter rely on the
Transferor Bank, any other Bank, the Agent or the Security Trustee to check or
enquire on its behalf into the legality, validity, effectiveness, adequacy,
accuracy or completeness of the Facility Agreement, any of the other Finance
Documents or any such other documents or information;



7.3   agrees that it has not relied and will not rely on the Transferor Bank,
any other Bank, the Agent or the Security Trustee to assess or keep under review
on its behalf the financial condition, creditworthiness, condition, affairs,
status or nature of the Account Party or any other party to the Facility
Agreement or any of the other Finance Documents (save as otherwise expressly
provided therein);



7.4   warrants to the Transferee Bank and each Relevant Party that it has power
and authority to become a party to the Facility Agreement and has taken all
necessary action to authorise execution of this Transfer Certificate and to
obtain all necessary approvals and consents to the assumption of its obligations
under the Facility Agreement and the other Finance Documents;



7.5   if not already a Bank, appoints the Agent to act as its agent as provided
in the Facility Agreement and the other Finance Documents and agrees to be bound
by the terms thereof; and



7.6   confirms the accuracy of the administrative details set out in the
Schedule to this Transfer Certificate.



8.   The Transferor Bank:



8.1   warrants to the Transferee Bank and each Relevant Party that it has full
power to enter into this Transfer Certificate and has taken all corporate action
necessary to authorise it to do so; and



8.2   undertakes with the Transferee Bank that it will, at its own expense,
execute any documents which the Transferee Bank reasonably requests for
perfecting in any relevant jurisdiction the Transferee Bank’s title under this
Transfer Certificate or for a similar purpose.



9.   The Transferee Bank hereby undertakes with the Transferor Bank and each
Relevant Party that it will perform all those obligations which by the terms of
the Facility Agreement will be assumed by it after this Transfer Certificate
takes effect.



10.   None of the Transferor Bank, any other Bank, the Agent or the Security
Trustee:



10.1   makes any representation or warranty nor assumes any responsibility with
respect to the legality, validity, effectiveness, adequacy or enforceability of
the Facility Agreement or any of the other Finance Documents or any other
document relating thereto;



10.2   assumes any responsibility for the financial condition of the Account
Party or any other party to the Facility Agreement or any of the other Finance
Documents or any other document relating thereto or for the performance and
observance thereof by the Account Party or any such other party (save as
otherwise expressly provided therein) and any and all such conditions and
warranties, whether expressed or implied by law or otherwise, are hereby
excluded (except as aforesaid).



11.   The Transferor Bank and the Transferee Bank undertake that they will on
demand fully indemnify the Agent and the Security Trustee in respect of any
claim, proceeding, liability or expense which relates to or results from this
Transfer Certificate or any matter connected with or arising out of it unless
caused by the Agent’s or Security Trustee’s gross negligence or wilful
misconduct, as the case may be.



12.   The agreements and undertaking of the Transferee Bank in this Transfer
Certificate are given to and for the benefit of and made with each of the
Relevant Parties.



13.   This Transfer Certificate shall be governed by, and construed in
accordance with, English law.

      Transferor Bank
By:
Dated:
  [?]
[?]

      Transferee Bank
By:
Dated:
  [?]
[?]

         
Agent (for and on behalf of itself and for every other Relevant Party)
   
 
   
By: [?]
Dated: [?]
Note:  
The execution of this Transfer Certificate alone may not transfer a
proportionate share of the Transferor Bank’s interest in the security
constituted by the Finance Documents in the Transferor Bank’s or
Transferee Bank’s jurisdiction. It is the responsibility of each
individual Bank to ascertain whether any other documents are required
to perfect a transfer of such a share in the Transferor Bank’s interest
in such security in any such jurisdiction, and, if so, to seek
appropriate advice and arrange for execution of the same.

SCHEDULE 4

6

FORM OF APPLICATION

     
To:
From:
Date:
  ING Bank N.V., London Branch as Issuing Bank
[?]
[?]

£90,000,000 Credit Agreement dated [?], 2008 (the Agreement)



1.   We refer to the Agreement. This is an Application. This Application is
irrevocable.



2.   We wish to arrange for a Letter of Credit to be issued under the Facility
on the following terms:

                3.    
Issuance Date:
Amount/currency:
Beneficiary:
Term:
Our delivery instructions are:
  [?]
[?]
The Society and Council of Lloyd’s
[?]
[?]



4.   We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Application is so satisfied.



5.   We attach a copy of the proposed Letter of Credit.

      By:   _____________________________________    
[MAX UK HOLDINGS LTD.]

SCHEDULE 5

7

INVESTMENT COLLATERAL

                      Advance Rate      
 
  Matching Currency   Non-Matching
Currency
 
               
Cash:
    100 %     90 %
 
               
US Dollar and/or Sterling Time Deposits, CDs and
Money Market Deposits:
 

 


 
 
 

Time deposits, certificates of deposit and money
market deposits of any OECD incorporated bank with
a rating of at least (i) AA- from S&P and (ii) Aa3
Moody’s and maturing within two years from the
date of determination.
 



100%  



90%
 
               
US and/or UK Government Securities:
 
 

 
 
 

Securities issued or directly and fully guaranteed
or insured by the United States Government or any
agency or instrumentality thereof (provided that
the full faith and credit of the United States is
pledged in support thereof), or UK Gilts, with
maturities of:
 





 






less than five years from the date of determination
    98 %     88 %
more than five years from the date of determination
    95 %     85 %
 
               
US Dollar and/or Sterling Investment Grade
Non-Convertible Corporate Bonds:
 

 


 
 
 

Non-convertible corporate bonds which are publicly
traded on a nationally recognised exchange,
eligible to be settled by the Depository Trust
Company and rated at least A from S&P and A2 from
Moody’s (subject to these bonds not exceeding 15%
of the total collateral pool)
 




85%  




75%
 
               

SCHEDULE 6

8

FORM OF COMPLIANCE CERTIFICATE

          To:   ING Bank N.V., London Branch as Agent
From:
Date :
Reference Date:
  [?] (the “Company”)
[?]  

[?]

Dear Sirs

Credit Agreement dated (as amended and restated) [?] 2010 (the “Agreement”)



1.   We refer to the Agreement. This is a Compliance Certificate (the
“Certificate”).



2.   Terms defined in the Agreement have the same meanings in this Certificate.



3.   The currently issued Letters of Credit as at the date of this Certificate
and the position as at the Reference Date with respect to the financial
covenants in Clauses ý14.1.4 and ý14.1.5 are as set out in Schedule A attached.



4.   The position as at the Reference Date with respect to the financial
covenant in Clause ý14.1.2 is as set out in Schedule B Part I and the position
as at the Reference Date with respect to the financial position in Clause
ý14.1.3 is as set out in Schedule B Part II attached.



5.   As at the date of this Certificate, the Company is in compliance with its
obligations under the Finance Documents and no Event of Default has occurred or,
if any has occurred, none is continuing.



6.   The Managing Agent has not made any change in its standards for managing
underwriting risk which is likely to have a material adverse effect on the
ability of the Account Party to perform any of its obligations under the
Agreement or the Finance Documents.



7.   The Managing Agent has adhered in all material respects to Lloyd’s
requirements with regard to the investment of syndicate funds.

By:

     
[Chief Financial Officer / Chief Executive Officer]

[Company]

9

Schedule A

[Company]



1.   Issued Letters of Credit as at [?]

     
Letter of Credit No. [?]
Letter of Credit No. [?]
Letter of Credit No. [?]
Letter of Credit No. [?]
Total:
  £[?]
£[?]
£[?]
£[?]
£[?]



2.   Cash Collateral as at [?]

Total: £[?]



3.   Investment Collateral as at [?]

                            4.     Total:
Clause ý14.1.4 Tangible Net Worth


--------------------------------------------------------------------------------

  £[?]
=  

[insert quota share
percentage in the
relevant quota
 
share agreement] x
[unsecured portion
Letters of  
Credit]






5.   Calculation of the letters of Credit Coverage (Clause ý14.1.5):

     
Unencumbered Assets of Max UK:
Unsecured portions of issued Letters of Credit:
Ratio:
  £[?]
£[?]
[?]%

10

Schedule B
Part I

[Company]

Calculations of the financial covenant in Clause ý14.1.2 as at [?]



1.   US GAAP Net Worth of Max Bermuda:

     
Minimum Net Worth1
50% of Consolidated Net Income
  $[?]
$[?]

50% of the aggregate increases in shareholder’s equity $[?]

US GAAP Net Worth of Max Bermuda $[?]

1 The Minimum Net Worth shall at no tine be less than $1,078,442,000 and shall
be calculated in accordance with Clause 14.1.2 to be the greater of the required
Minimum Net Worth as of the first day of the previous Fiscal Year and 65% of the
US GAAP Net Worth of Max Bermuda.

11

Part II

[Company]

Calculations of the financial covenants in Clauses ý14.1.3 at [?]



1.   Calculation of Leverage Ratio as at [?] based on:

Total Debt: $[?]

     
Total Capitalisation Ratio:
Ratio:
  $[?]
[?]%

SCHEDULE 7

12

FORM OF BORROWING BASE CERTIFICATE
[LETTERHEAD OF THE ACCOUNT PARTY]

To be provided to the addressee by no later than the 10 day of each month in
respect of the Investment Collateral of the Company as of the last day of the
immediately preceding month.

To: ING Bank N.V., London Branch

This Borrowing Base Certificate (the “Certificate") is delivered pursuant to the
reporting requirements of Clause ý14 (Financial and other information) of the
Letter of Credit Facility Agreement dated [?] 2008 (as amended) between, among
others, the Company and ING Bank N.V., London Branch as the facility agent (the
“Letter of Credit Facility Agreement"). Terms used in this Certificate shall
have the meaning provided in the Letter of Credit Facility Agreement unless
otherwise defined herein.

The Company represents and warrants that the following calculations determine
its Investment Collateral in accordance with the relevant definitions as set
forth in the Letter of Credit Facility Agreement and hereby certifies as
follows:



1.   The Borrowing Base as of [insert date] comprises the following:

                  Investment Collateral held   Rating of Investment   Amount/
Market Value in the Collateral Account   Collateral (where                
applicable        



2.   The aggregate amount of Investment Collateral held in the Collateral
Account of the Company on that date is [?].



2.1   [Financial Information relating to Financial Covenants.]

The Company hereby further represents and warrants that the Collateral Account
of the Company with the Custodian is being maintained in compliance with the
provisions of, and subject to the first priority perfected Security Interests in
favour of the Agent required by, the Finance Documents and that as of [insert
date], [the amount of collateral cover provided in relation to the Letters of
Credit issued and outstanding under the Facility was equal to or in excess of
the amount required to be provided under the Agreement].

This Certificate is executed on [?] by a duly Authorised Officer of the Company.

          Date:             
[?]
    By:  
     
Name:
       
Title: [Authorised Officer]
    By:  
     
Name:
       
Title: [Authorised Officer]

SCHEDULE 8

13

ACCESSION LETTER

          To:   ING Bank N.V., London Branch
   
From:
  [?]    
Dated:
  [?]

Dear Sirs

Facility Agreement dated [?] September 2008 (the “Agreement”)

We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning.

[Subsidiary] agrees to become an additional Account Party and to be bound by the
terms of the Agreement as an additional Account Party pursuant to Clause ý3.9
(Additional Account Party) of the Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].

          [Subsidiary’s] administrative details are as follows:

Address:
  [?]  

Fax No:
      [?]
Attention:
  [?]  


This Accession Letter is governed by English law. This Accession Letter is
entered into by deed.

     
SIGNED for and on behalf of
[?]
by
its duly appointed
in the presence of:
  )
)
)
)
)
)

14